      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 1 of 53




1

2

3
     40 North Center Street, Suite 200
4    Mesa, Arizona 85201
     Telephone No.:       (480) 464-1111
5    Facsimile No.:       (480) 464-5692
     Email:        centraldocket@jacksonwhitelaw.com
6    Attorneys for Plaintiffs
     By: Michael R. Pruitt, SBN 011792
7           Email:        mpruitt@jacksonwhitelaw.com
            Nathaniel J. Hill, No. 028151
8           Email:        nhill@jacksonwhitelaw.com
9

10                     IN THE UNITED STATES DISTRICT COURT
11                          FOR THE DISTRICT OF ARIZONA
12
     Mavis Shure, M.D., Ph.D., as Personal
13
     Representative of the Estate of Lanny
     I. Hecker, M.D., Ph.D. and Mavis                 Case No.: __________
14   Shure, M.D., Ph.D.,
                                                      COMPLAINT
15
                         Plaintiffs,
                                                      (Violation of the Americans With
16
     v.                                               Disabilities Act; Retaliation in
                                                      Violation of the Americans With
17   Arizona Oncology Associates, P.C., an            Disabilities Act; Age Discrimination)
     Arizona professional corporation,
18                                                    (Jury Trial Requested)
                         Defendant.
19

20         Plaintiffs, Mavis Shure, M.D., Ph.D, as Personal Representative of the Estate of
21   Lanny I. Hecker, M.D., Ph.D. and Mavis Shure, M.D., Ph.D., by and through her counsel
22   undersigned, and for her Complaint, alleges as follows:
23                                     I.   NATURE OF CLAIM
24         1.     This is a proceeding for damages against Defendant to redress the
25   deprivation of rights secured to Dr. Hecker by the Age Discrimination in Employment Act
26   of 1967 (“ADEA”), as amended and modified, 29 U.S.C. § 621, et seq., the Americans
27   With Disabilities Act (“ADA”), as amended, 42 U.S.C. § 12101, et seq., the Americans
28


                                                -1-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 2 of 53




1    With Disabilities Act Amendments Act (“ADAAA”), and retaliation in violation of the
2    ADA.
3                                      II.        JURISDICTION
4           2.     The events giving rise to these causes of action occurred in Maricopa
5    County, Arizona within the jurisdiction of this Court.
6           3.     The jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331 and
7    1367(a) and pursuant to the ADEA, as amended and modified, 29 U.S.C. §§ 621 et seq.,
8    the ADA, as amended, 42 U.S.C. § 12117, and the ADAAA.
9                                            III.     VENUE
10          4.     Based on 28 U.S.C. § 1391, the ADEA, and the ADA, venue is proper
11   because the acts detailed in this Complaint occurred within the State of Arizona and the
12   jurisdiction of this Court.
13                           IV.    PROCEDURAL REQUIREMENTS
14          5.     Pursuant to 29 U.S.C. § 626 and 42 U.S.C. § 12117, on April 13, 2015,
15   Lanny I. Hecker, M.D., Ph.D. filed a charge of discrimination with the U.S. Equal
16   Employment Opportunity Commission (“EEOC”) alleging age discrimination, retaliation
17   in violation of the ADA, and violation of the ADA. The charge of discrimination was
18   timely filed. On August 6, 2018, the EEOC issued Dr. Hecker a right to sue. Dr. Hecker
19   has therefore filed a timely charge of discrimination, received a right to sue letter, and
20   satisfied all procedural requirements necessary to bring this action.
21                                           V.      PARTIES
22          6.     Plaintiff Mavis Shure, M.D., Ph.D. was married to Lanny I. Hecker, M.D.,
23   Ph.D. from October 1989 until his death on September 3, 2018.
24          7.     In June 2014, Lanny I. Hecker, M.D., Ph.D. was 67 years old and was
25   employed by Arizona Oncology and HAL as a medical oncologist and hematologist.
26          8.     Dr. Hecker was a resident of Maricopa County, Arizona. Dr. Hecker was
27   married to Plaintiff Dr. Mavis Shure, who is, and at all times relevant to this action has
28   been, a resident of Arizona residing in Maricopa County, Arizona. On September 3, 2018,

                                                    -2-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 3 of 53




1    Dr. Hecker died. A probate was filed, in the Superior Court, Maricopa County, In the
2    Matter of the Estate of Lanny I. Hecker, M.D., Ph.D., Case No. PB2018-092212, and on
3    October 17, 2018, Mavis Shure, M.D., Ph.D. was appointed as Personal Representative of
4    the Estate of Lanny I. Hecker, M.D., Ph.D., without restriction.           As Personal
5    Representative, Mavis Shure, M.D., Ph.D. is authorized to prosecute this civil action on
6    behalf of the Estate of Lanny I. Hecker, M.D., Ph.D.
7          9.     Defendant Arizona Oncology is an Arizona corporation with business
8    operations in and doing business in Maricopa County, Arizona.
9          10.    Arizona Oncology advertises that it is “one of the largest medical groups in
10   Arizona, has more than 70 physicians devoted exclusively to providing comprehensive,
11   compassionate and high-quality cancer care” and “specializes in Medical Oncology,
12   Gynecologic Oncology and Radiation Oncology, Hematology, Stem Cell Transplant,
13   Research and Clinical Trials, Genetic Risk Assessment and patient ancillary programs.”
14   Arizona Oncology physicians treat thousands of patients each year.
15         11.    HAL is a division of Arizona Oncology which includes Arizona Oncology
16   physicians located geographically in portions of the greater Phoenix Metropolitan area.
17   Dr. Hecker was one of the “HAL physicians” as defined by the Bylaws of Hematology
18   Associates, Ltd., a division of Arizona Oncology Associates, P.C. (the “HAL Bylaws”).
19         12.    At all material times hereto, Dr. Hecker was an employee of Arizona
20   Oncology within the definition of 29 U.S.C. § 630(f), and interpretive cases and
21   authorities, of the Age Discrimination in Employment Act of 1967 (“ADEA”), as
22   amended and modified, 42 U.S.C. § 12111(4) of the Americans With Disabilities Act
23   (“ADA”), as amended, the Americans With Disabilities Act Amendments Act
24   (“ADAAA”), and state law.
25         13.    At all times relevant to this action, Arizona Oncology was an employer as
26   defined in 29 U.S.C. § 630(b), and interpretive cases and authorities, of the ADEA, as
27   amended and modified, 42 U.S.C. § 12111(5) of the ADA, and state law.
28


                                               -3-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 4 of 53




1           14.     At all material times hereto, Defendant Arizona Oncology was an employer
2    of 20 or more employees and is therefore defined as an “employer” with respect to the
3    ADEA (29 U.S.C. § 621, et seq.) (which requires 20 or more employees), the ADA (42
4    U.S.C. § 12111(5)) (which requires 15 or more employees), the ADAAA, and state law.
5           15.     Dr. Hecker was an “employee” as defined by 29 U.S.C. § 630(f), 42 U.S.C.
6    § 12111(4), and interpretive cases and authorities, and he was eligible for the protections
7    of 29 U.S.C. § 623 and 42 U.S.C. § 12101, et seq.
8                 VI.   FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS
9           A.      Dr. Hecker’s education and employment background.
10          16.     Prior to obtaining his medical degree, Dr. Hecker obtained his
11   undergraduate (BA) degree in Biology from Queens College, City University New York,
12   and a Master’s degree in Botany, as well as a Ph.D. in cellular and molecular biology,
13   both of the latter two from the University of Michigan. After obtaining his doctorate
14   degree, Dr. Hecker began a post-doctoral fellowship at Oak Ridge National Laboratories
15   in Tennessee, where he worked for four years. After this, Dr. Hecker worked at the
16   Frederick National Cancer Institute, a branch of the National Cancer Institute (NCI), in
17   Frederick, Maryland, where initially, he continued his work on transfer RNAs, and
18   subsequently changed the focus of his research to chemical carcinogenesis, that is, the
19   mechanism(s) of chemicals that cause cancer. He worked at the Frederick Cancer
20   Research Center for approximately six years performing biochemical work on chemical
21   carcinogenesis.
22          17.     In 1983, after a number of years performing basic scientific research as
23   outlined above, Dr. Hecker began medical school at the University of Miami. He
24   graduated and earned his medical degree in June 1985. In 1988, Dr. Hecker completed
25   his residency in Internal Medicine at Baylor College of Medicine in Houston, Texas. In
26   1993, Dr. Hecker completed two fellowships at the New England Medical Center, one in
27   Hematology and the other in Medical Oncology
28


                                                 -4-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 5 of 53




1           18.    Dr. Hecker was independently licensed as a medical doctor in 1986, initially
2    in the State of Texas. Upon Dr. Hecker’s relocation to Arizona, in 1994 the Arizona
3    Medical Board (“AMB”) granted him a license to practice as a medical doctor. Dr. Hecker
4    was licensed to practice medicine in Texas, Arizona, and Pennsylvania. He held these
5    licenses until his death.
6           19.    Dr. Hecker was board certified in internal medicine, medical oncology, and
7    hematology. His certification in Internal Medicine was lifelong, but his certifications in
8    the two different subspecialties of both medical oncology, as well as hematology, were
9    both limited to ten-year spans. At the end of each ten-year span, Dr. Hecker was required
10   to fulfill various educational requirements, including taking proctored, closed-book
11   written examinations, in order to renew and continue the respective board certifications.
12   As such, Dr. Hecker renewed both his board certifications in medical oncology and in
13   hematology more than once, most recently, in 2011. He completed the requirements, and
14   passed the respective examinations, in all cases, on the first attempts.
15          20.    In late July 1994, Dr. Hecker moved to Arizona and went to work at HAL
16   as an employee and shareholder physician. HAL merged with and became part of Arizona
17   Oncology on December 15, 1998.
18          21.    Since 1994, Dr. Hecker was a shareholder physician with the medical
19   oncology/hematology practice known as HAL. This practice was the predecessor of the
20   HAL division of Arizona Oncology following the merger of HAL with Arizona Oncology
21   effective December 15, 1998. Thus, Dr. Hecker was a founding shareholder of the HAL
22   division of Arizona Oncology, which is now part of U.S. Oncology
23          22.    Dr. Hecker’s employment with Arizona Oncology began on December 15,
24   1998. His employment relationship with Arizona Oncology was memorialized in a
25   written and signed Physician Employment Agreement with Arizona Oncology of the same
26   date (December 15, 1998). That agreement has been amended twice since 1998. The
27   Employment Agreement refers to Dr. Hecker as a “Shareholder Employee.”
28


                                                  -5-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 6 of 53




1           23.    The HAL division is governed by a Governing Board and President. The
2    Governing Board of HAL consists of five members. In June 2014, the Governing Board
3    members included the following individuals: President Gerald Lucas, M.D., Sharon
4    Ondreyco, M.D., Mike Janicek, M.D., Michael Roberts, M.D., and Mazen Khattab, M.D.
5    Meetings of the Governing Board occur monthly, and a quorum must be present for the
6    Governing Board to function. A quorum of the Governing Board is at least 75% of its
7    members. The authority of the Governing Board is more fully described in paragraph 2.10
8    of the HAL Bylaws.
9           24.    During Dr. Hecker’s tenure with Arizona Oncology and HAL, at least up to
10   the events giving rise to this cause of action, Dr. Hecker served in various leadership
11   positions, including Laboratory Director, member of the Joint Policy Board (JPB) of
12   Arizona Oncology, and President of the JPB of Arizona Oncology, and was a very
13   respected physician with an unblemished record.
14          B.     Dr. Hecker’s disability.
15          25.    On the evening of May 14, 2013, Dr. Hecker, a life-long non-smoker,
16   presented to the emergency room and in the ensuing two days, he was diagnosed with
17   Stage IV metastatic non-small cell adenocarcinoma of the lung. The primary cancer
18   consisted of a single nodule found in his right lung, along with some associated lymph
19   nodes in the chest. In addition, there were four brain metastases.
20          26.    Shortly before his condition was diagnosed, some of Dr. Hecker’s
21   symptoms of metastatic non-small cell adenocarcinoma of the lung included a cough,
22   tiredness, difficulty initiating conversational speech, and difficulty with the initiation of
23   written documents, for example, initiating the writing of notes in patients’ medical charts.
24   A day or two before his diagnosis, Dr. Hecker appeared possibly to be having mild
25   difficulty using the buttons on a microwave and/or a mobile telephone. Prior to his
26   diagnosis, Dr. Hecker was not having great difficulty communicating verbally with his
27   patients because he could read what was in the patients’ charts and understand it. He
28   could also give patients simple explanations.

                                                  -6-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 7 of 53




1            27.   As a result of his condition, Dr. Hecker was significantly limited in
2    performing the major life activity of normal cell growth, which the average person in the
3    general population can perform. Despite Dr. Hecker’s limitations, he was able to perform
4    the essential functions of his job with or without reasonable accommodations.
5            28.   Prior to Dr. Hecker going to the hospital, two people noticed changes in Dr.
6    Hecker: his wife, Dr. Shure, and his medical assistant, Veronica Garcia, formerly Brauer.
7    No members of the HAL Governing Board noticed Dr. Hecker was having any types of
8    symptoms or signs of any types of medical problems prior to his hospitalization in May
9    2013.
10           29.   Dr. Hecker began a medical leave on May 15, 2013 to continue diagnostic
11   evaluation and to undergo treatment.
12           C.    Dr. Lucas reports Dr. Hecker to the Arizona Medical Board (AMB).
13           30.   On or about June 30, 2013, Dr. Hecker received a letter from Kathleen
14   Muller at the AMB, dated June 26, 2013, marked personal and confidential. The letter
15   stated that the AMB was in receipt of information that Dr. Hecker’s ability to practice had
16   changed due to health issues. It also indicated that Dr. Hecker needed to inform the AMB
17   thirty days in advance of any anticipated return to practice, along with a statement from
18   his treating physician(s) regarding his condition, including diagnosis and prognosis,
19   medications, recommendations for continuing care and treatment, and his ability to safely
20   practice medicine. This letter from Ms. Muller was Dr. Hecker’s first notice that someone
21   had contacted the AMB about him. The AMB took no action relating to Dr. Hecker’s
22   license to practice medicine, and the June 26, 2013 letter from the AMB was not
23   disciplinary nor was it released to the public.
24           31.   On Sunday, June 30, 2013, and Monday, July 1, 2013, Dr. Hecker made
25   numerous telephonic inquiries to numerous individuals affiliated with and/or associated
26   with Arizona Oncology regarding the letter sent to the AMB. All individuals with whom
27   Dr. Hecker spoke denied knowledge of any letter being sent by someone from Arizona
28   Oncology to the AMB. Ultimately, on July 1, 2013, Dr. Hecker was provided a copy of a

                                                  -7-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 8 of 53




1    letter sent by Dr. Lucas to the AMB. Dr. Lucas’ letter to the AMB, dated June 6, 2013,
2    reported that Dr. Hecker had been recently diagnosed with metastatic lung cancer, that
3    prior to his diagnosis Dr. Hecker had been seeing patients regularly, that his condition was
4    first noticed by his colleagues at Arizona Oncology, who observed “for a very brief time
5    incomplete thoughts or incoherent sentences on his charts”. Dr. Lucas reported to the
6    AMB that shortly thereafter, Dr. Hecker stopped seeing patients and sought medical care
7    of his own volition. He reported that Dr. Hecker was now on “indefinite” medical leave.
8    He further reported that Arizona Oncology physicians had taken over the care of Dr.
9    Hecker’s patients and had undertaken review of Dr. Hecker’s charts. He reported, “[w]e
10   have not located any additional anomalies or items of concern.” Several representations
11   in Dr. Lucas’ June 6, 2013 letter were materially false: (1) None of Dr. Hecker’s
12   colleagues had noticed any changes in his condition, either physical or mental, before he
13   was hospitalized. All expressed surprise upon learning of Dr. Hecker’s illness. Dr.
14   Hecker’s wife, Mavis, and his medical assistant of many years, Veronica, were the only
15   ones who had noted any change in his behavior. (2) Only after Dr. Hecker was admitted
16   to the hospital were his patients’ chart notes reviewed, and a few of the notes, from the
17   days immediately preceding his diagnosis, were found to be incomplete because he had
18   not yet completed them.
19          32.    Dr. Lucas sent the letter to the AMB regarding Dr. Hecker’s medical
20   condition without having a conversation with Dr. Hecker regarding his intentions, nor did
21   he or anyone else inform Dr. Hecker that Dr. Lucas had sent this letter to the AMB. After
22   sending the June 6, 2013 letter to the AMB, Dr. Lucas did not have any follow-up
23   conversations with the AMB to find out what the AMB was doing about the letter and/or
24   Dr. Hecker.
25          33.    Other than Kathleen Muller sending Dr. Hecker the letter dated June 26,
26   2013, the AMB took no action regarding the June 6, 2013 letter from Dr. Lucas/Arizona
27   Oncology regarding Dr. Hecker’s illness.
28          34.    In 2013, there was no patient harm arising out of Dr. Hecker’s illness.

                                                 -8-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 9 of 53




1            D.    Events leading up to Dr. Hecker’s return to work in August 2013.
2            35.   Following his diagnosis, which began starting on or around May 14, 2013,
3    and continued through the ensuing two days, Dr. Hecker’s malignancy responded well to
4    the treatments he underwent. By July 2013, Dr. Hecker was ready to come back to work
5    in his medical practice. Dr. Hecker communicated his desire to return to work to his
6    colleague and treating medical oncologist, Michael S. Roberts, M.D. Dr. Roberts, in turn,
7    involved and continued to involve the legal counsel for Arizona Oncology. Arizona
8    Oncology’s legal counsel objected to Dr. Hecker returning to the practice, saying that if
9    there were any alleged adverse outcomes to any of his patients he, and as a corollary the
10   practice, would be (an) easy target(s) for a lawsuit because of his history of brain
11   metastases. Dr. Hecker was informed, as a condition for returning to the practice, that he
12   had to obtain a neuropsychology test and be evaluated by a cognitive neurologist. Dr.
13   Hecker did not know exactly what a neuropsychological (neuropsych) exam was. He had
14   never had one before. He was a little hesitant to submit to such an examination, but he
15   did it anyway. Dr. Hecker believed he would not be allowed to return to work unless he
16   underwent the exam, based on his conversations with the attorneys for Arizona Oncology.
17           36.   Dr. Hecker submitted to the neuropsych exam in July 2013, at the earliest
18   date available to obtain an appointment with the neuropsychologist. After Dr. Hecker
19   completed the exam, Dr. Prigatano, a Ph.D. neuropsychologist, and at that point a chaired
20   professor in, and Chairman of, the neuropsychology department, told Dr. Hecker that Dr.
21   Hecker was extremely intelligent, that he had a very high IQ, that there were some subtle
22   inefficiencies present, and that maybe if he took the test again in three months, the results
23   would be even better. Dr. Hecker and Dr. Shure tried to explain to Dr. Prigatano that, at
24   least most of the items referred to by Dr. Prigatano as “subtle inefficiencies”, were
25   characteristics that Dr. Hecker had exhibited for at least the preceding 29 years. Dr.
26   Prigatano stressed to Dr. Hecker that inefficiencies were not impairments. Dr. Prigatano
27   claimed that his role did not include commenting on whether Dr. Hecker could return to
28   work.

                                                  -9-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 10 of 53




1           37.    Subsequent to undergoing the neuropsych exam, Dr. Hecker also saw Dr.
2    Shi, a cognitive neurologist.     Dr. Shi determined, based on the results of the
3    neuropsychology exam that Dr. Hecker had undergone, as well as on Dr. Shi’s own review
4    of Dr. Hecker’s medical records and scans, in addition to Dr. Shi’s interview and
5    examination of Dr. Hecker, that Dr. Hecker could return to work. Dr. Shi suggested a
6    reduced work schedule initially due to the potentially fatiguing side-effects of the
7    therapies with which Dr. Hecker was being treated.
8           38.    A copy of Dr. Shi’s July 29, 2013 report regarding Dr. Hecker was faxed to
9    the offices of the HAL division of Arizona Oncology and Dr. Lucas obtained a copy of
10   the report without the permission or authorization of Dr. Hecker.
11          39.    Even after he submitted to and passed these tests and evaluations in the
12   Summer of 2013, Dr. Hecker was informed that there was a great deal of resistance to his
13   return expressed by both HAL’s Governing Board and the JPB of Arizona Oncology.
14          40.    On July 30, 2013, Dr. Hecker sent the attorneys for Arizona Oncology an
15   email stating that he had completed the requisite tests and evaluations for returning to
16   work and that he planned to return to work the week starting August 12, 2013. Dr. Hecker
17   also told Dr. Roberts that he had completed the tests. Dr. Hecker requested that the
18   attorneys for Arizona Oncology provide assistance, as they had promised Dr. Hecker
19   previously, during the same discussion in which they insisted that Dr. Hecker undergo the
20   neuropsychology exam, in expediting anything required by the AMB to allow Dr. Hecker
21   to return to work.
22          41.    Dr. Roberts interacted with the attorneys for Arizona Oncology during the
23   process that led to Dr. Hecker returning to work in August 2013. On August 2, 2013, Dr.
24   Roberts generated a letter “To Whom It May Concern”, to be used to fulfill the
25   requirements outlined in the June 26, 2013 AMB letter sent to Dr. Hecker by Ms. Muller
26   of the AMB, in order to secure Dr. Hecker’s approval by the AMB to return to work. The
27   letter stated in part that “[Dr. Hecker] has done remarkably well to date. He has been
28   cleared to resume driving, and he has been cleared to go back to work based upon several

                                                -10-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 11 of 53




1    physicians’ input.” Dr. Roberts further noted, “I have observed Dr. Hecker for many hours
2    and he has no problems with speech and no unusual behavior. At the present time he has
3    been cleared by Neurology, Neurosurgery, Radiation Oncology and Medical Oncology.”
4    Dr. Roberts further elaborated: “He has also excellent results from his MRI of the brain,
5    with and without Gadolinium and from the Neuropsychological testing. A repeat MRI
6    will be done at the end of October and if indicated, he may repeat neuropsychological
7    testing thereafter.” This letter from Dr. Roberts was given to the attorneys for Arizona
8    Oncology to send to the AMB. The attorneys for Arizona Oncology emailed this letter, a
9    note from one of Dr. Hecker’s other treating physicians, and the report from Dr. Shi to
10   Kathleen Muller at the AMB. In her email, Christine Cassetta, the attorney for Arizona
11   Oncology stated, in part, “[a]ll agree that Dr. Hecker is doing remarkably well and is fit
12   to return to practice.”
13          42.    On August 5, 2013, Dr. Roberts also emailed a copy of his August 2, 2013
14   letter to Dr. Buscema (a gynecological oncologist with Arizona Oncology in Tucson,
15   Arizona, and President of Arizona Oncology and the JPB subsequent to Dr. Hecker), Dr.
16   Lucas, Dr. Peter Mathern, Dr. Ondreyco, and Dr. Janicek. In his email, Dr. Roberts stated,
17   in pertinent part, as follows:
18                 Dr. Hecker is looking forward to returning to his practice and is
                   doing remarkably well. To ensure his progress, I have discussed his
19
                   case with Dr. David G. Brachman his Radiation Oncologist, Dr. Kris
20
                   Smith his Neurosurgeon and on several occasions with Dr. Russell
                   Walker who is his attending Neurologist and attending physician
21
                   during his initial hospitalization. I have received and have reviewed
                   the summaries of his neuropsychological evaluation and the note
22                 from his Neurosurgeon. Dr. Hecker has also been cleared by
                   Neurology, Neurosurgery, Radiation Oncology and Medical
23                 Oncology. He has excellent results from his MRI of the brain and
                   has completed a PET/CT with minimal residual disease (almost
24                 complete remission) after just 3 cycles of chemotherapy.
25                 Attached is the letter that was sent to Roger Morris at Quarles and
                   Brady on August 2nd, which gives a detail update on Dr. Hecker’s
26                 case and states that in all functioning areas that he would do well
                   with minimal areas of problems that were not felt to be a hindrance
27                 for him to return to work. This letter has been submitted to the
                   Arizona Medical Board for their review.
28


                                                -11-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 12 of 53




                   Dr. Hecker would like to return to work on August 14th and looks for
1                  your approvals to do so. If you would like copies of the medical tests
                   and evaluations, please let me know.
2

3    [Emphasis added.) Dr. Hecker was allowed by the AMB and Arizona Oncology to return
4    to work in August 2013.
5           43.    Before August 14, 2013, Dr. Hecker was fully cleared to return to work. No
6    member of the Governing Board, JPB, any other physician, practice member or practice
7    manager communicated any restrictions on, conditions relating to, or limitations to Dr.
8    Hecker’s right to practice medicine upon his return to the practice in August 2013, nor
9    were any such restrictions, conditions or limitations communicated to Dr. Hecker using
10   any means by any member or associate of the Arizona Oncology Corporation, including,
11   but not limited to, physicians, management personnel, HR personnel, or any legal counsel
12   for Arizona Oncology.
13          44.    Prior to his return to work in August 2013, Dr. Hecker was never personally,
14   either verbally or in writing, told that he would need to continue to update the Governing
15   Board regarding his condition. Additionally, he was not told by a member of the
16   Governing Board that he was required to have a neuropsych test every three months. He
17   was never asked to, nor did he ever promise to, undergo a neuropsych test every three
18   months, nor at any other interval. He had researched the literature, and at that time, could
19   find no evidence for the utility of regularly scheduled neuropsych examinations, in the
20   setting of brain tumors, for the surveillance of disease progression and/or its sequelae.
21   The gold standard for assessing intracranial, CNS (central nervous system) disease, at least
22   at that point in time, was imaging utilizing fine-cut MRI (magnetic resonance imaging)
23   scans of the brain, with and without intravenous contrast material, every three to six
24   months.
25          E.     Dr. Hecker’s treatment and working conditions after he returned to
26                 work.
27          45.    Dr. Hecker returned to work at Arizona Oncology on August 14, 2013.
28


                                                 -12-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 13 of 53




1           46.    Upon his return to the practice on August 14, 2013, no one from the
2    Governing Board, JPB, Human Resources, or any other physician, practice member or
3    practice manager advised Dr. Hecker of his rights under the Americans with Disabilities
4    Act (ADA), nor was any such advisement provided using any means by any member or
5    associate of the Arizona Oncology Corporation, including, but not limited to, physicians,
6    management personnel, HR personnel, or any legal counsel for Arizona Oncology.
7    Although Dr. Hecker’s medical history and records were protected by the Health
8    Insurance Portability and Accountability Act of 1996 (HIPAA) and the ADA, he was
9    never informed how much of his records were revealed to the Governing Board, other
10   Arizona Oncology physicians, or other non-physician individuals, employed by, or
11   associated with, Arizona Oncology.
12          47.    Before he became sick in May 2013, Dr. Hecker was President of the JPB.
13   He had to resign his appointment as President of the JPB after he became sick. When he
14   came back to work in August 2013, Dr. Hecker tried to resume his position on the JPB.
15   Following his cancer diagnosis in May 2013, Dr. Hecker had not resigned his position as
16   a member of the JPB, but rather had taken a temporary leave. As such, he thought he
17   could still go back as a JPB member and not the President. Dr. Hecker thought because
18   he took a leave, his place would still be there when he came back. However, Dr. Hecker
19   received an email from Dr. Lucas telling him he had relinquished his position and he was
20   no longer permitted to attend any JPB meetings. The email stated that because he had
21   been replaced, Dr. Hecker could not attend the McKesson MSA meeting on November
22   13th as only two JPB members per division would be allowed to attend. Prior to his cancer
23   diagnosis in May 2013, Dr. Hecker was affiliated with or had been a member of the JPB
24   for many years.
25          48.    For years before Dr. Hecker’s illness in May 2013, he had been responsible
26   for making the schedules for all of the medical oncologists and/or hematologists, including
27   vacation times, weekly call schedules, daily call schedules, and holiday call schedules,
28   with a goal, among others, being (1) ensuring adequate physician coverage at all hospital

                                                -13-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 14 of 53




1    and office locations, (2) ensuring that workloads were equitably distributed among
2    physicians, (3) attempting to equitably accommodate the various physicians’ requests for
3    personal, vacation, and education time, and 4) attempting to ensure that during times when
4    some doctors were on vacation, the remaining doctors would not be left with an unduly
5    burdensome or untenable workload. Given the number of doctors, as well as the number
6    of offices and hospitals requiring coverage, the scheduling process was complicated and
7    involved. Dr. Hecker gladly accepted assistance from Rose Margarella, after she began
8    working as the Physicians’ Administrative Assistant, to assist him with preparation of the
9    division’s schedules.
10          49.    After Dr. Hecker returned to work on August 14, 2013, the schedule making
11   duties were not returned to him. Ms. Margarella was required to check all the schedules
12   with Dr. Roberts, upon information and belief, because 1) Dr. Roberts and/or his spouse,
13   wanted to have all of their many scheduling requests honored, and allegedly, at times, Dr.
14   Cortas did not comply with these requests; 2) allegedly, there were times at which Dr.
15   Cortas produced schedules that did not work; and 3) in addition, during that same time
16   period, as well as during the previous couple of years, Dr. Cortas was not infrequently,
17   equally adamant about having her exact scheduling requests honored. Despite Dr. Hecker
18   no longer being responsible for making the schedules, sometimes, if a problem arose with
19   the schedule, Ms. Margarella would stop by Dr. Hecker’s office and ask if he would help
20   straighten things out.
21          50.    On Friday just before the Labor Day holiday weekend in 2013, Ms.
22   Margarella learned that Dr. Cortas had made changes to the schedule for her own days off
23   but did not have some hospitals or offices covered. Ms. Margarella requested Dr. Hecker’s
24   input. Dr. Cortas confronted Dr. Hecker in his office and began loudly complaining in a
25   very agitated manner, and with a raised voice, berated Ms. Margarella for not respecting
26   her (Dr. Cortas). Out of frustration for not being able to get a word in edgewise, and in
27   an effort to quiet Dr. Cortas, Dr. Hecker briefly raised his voice in response and requested
28   that she sit down.

                                                 -14-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 15 of 53




1           51.     After Dr. Cortas left his office, Dr. Hecker was able to look over the
2    schedule and revise it to accommodate all of the time off requested by Dr. Cortas and to
3    ensure that no physician had back-to-back on call, and that all offices and hospitals had
4    appropriate physician coverage.      Dr. Hecker showed the changed schedule to Ms.
5    Margarella who incorporated the changes in the template and gave a copy to Dr. Cortas.
6    Despite the schedule still providing all of her requested time off, a few minutes later, Dr.
7    Cortas came into Dr. Hecker’s office, threw the revised copy of the schedule at him, and
8    stomped out.
9           52.     Following Dr. Cortas’ outburst, she allegedly complained to Dr. Lucas
10   regarding Dr. Hecker’s behavior during the outburst. That evening, upon arrival at home,
11   Dr. Hecker received a call from Dr. Lucas who shared with Dr. Hecker that Dr. Cortas
12   had complained to him about how Dr. Hecker treated her. Dr. Lucas told Dr. Hecker that
13   he should apologize to Dr. Cortas. Dr. Lucas never bothered to ask Dr. Hecker what had
14   happened. Despite this, Dr. Hecker explained the circumstances including that Dr. Cortas
15   was out of control and was not listening to anything he said. He reminded Dr. Lucas that
16   1) he was a senior partner and 2) he was minding his own business, 3) he was just trying
17   to help Ms. Margarella out so that the practice could have calls scheduled for the upcoming
18   weekend and 4) that Dr. Cortas just barged into his office and started yelling. Dr. Hecker
19   told Dr. Lucas that it was Dr. Cortas who should apologize.
20          53.     Several times after this incident, Dr. Lucas asked Dr. Hecker if he had
21   apologized to Dr. Cortas. Upon information and belief, Dr. Lucas disparately never
22   disciplined Dr. Cortas, a much younger, non-disabled doctor, nor was she told to apologize
23   to Dr. Hecker for her behavior. Dr. Lucas treated Dr. Hecker differently than Dr. Cortas,
24   a younger, non-disabled physician.
25          54.     Beginning in 2011, in part due to the urging of Dr. Roberts, Dr. Hecker
26   began looking at the work requirements of shareholders who desired to work after age 65.
27   The concept was to formulate a system whereby full shareholders could gradually reduce
28   some of their work requirements but still retain subsets of some of their shares and

                                                 -15-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 16 of 53




1    distributions. At that time Dr. Hecker was 64 years old and had no plans to decrease his
2    full time work load, as Dr. Hecker had always maintained that he wanted to continue
3    working until he was at least 75 years old. Dr. Hecker gave Dr. Lucas a written outline of
4    his proposal, but Dr. Lucas never brought it up at any of the shareholder meetings.
5           55.    During Dr. Lucas’ tenure as HAL President, when younger physicians,
6    whether employees or shareholders, brought complaints including financial concerns to
7    Dr. Lucas, he often brought up their complaints/issues himself, but when Dr. Hecker again
8    mentioned the “over 65” proposal, Dr. Lucas told Dr. Hecker to write it up and present it
9    himself. When Dr. Hecker did so, Dr. Lucas rejected the idea with no discussion, all
10   within one minute. Dr. Lucas treated Dr. Hecker differently than younger, and/or non-
11   disabled physicians.
12          56.    Prior to his return to work in August 2013, no one at Arizona Oncology told
13   Dr. Hecker that his patient files would be reviewed. At some point during the first few
14   months after Dr. Hecker’s return to work, during a HAL Governing Board meeting, Dr.
15   Hecker was told that Arizona Oncology would be reviewing his patients’ medical charts.
16   Later, this was confirmed in an October 9, 2013 email to Dr. Hecker from Dr. Lucas
17   stating that all of Dr. Hecker’s new patient consults, as well as all follow-up patients that
18   were seen by Dr. Hecker without a mid-level extender, would be reviewed. Dr. Hecker
19   felt that this was excessive, as no other physician had ever been so subjected. Prior to
20   October 2013, Arizona Oncology had a practice regarding reviewing charts, but it had
21   never been formalized, nor, in any practical terms, implemented, and it was mainly for
22   newly hired physicians of Arizona Oncology. The Governing Board allegedly began
23   reviewing all of Dr. Hecker’s charts, but did not review any other doctors’ charts,
24   including those of any of the new doctors.
25          57.    Dr. Hecker’s patient charts were never reviewed, to his knowledge, prior to
26   his cancer diagnosis. Dr. Hecker was singled out, due to his age and/or disability, and his
27   charts were scrutinized in a manner that was not applied to other physicians because the
28


                                                  -16-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 17 of 53




1    HAL Governing Board was determined to find a basis to take adverse actions against Dr.
2    Hecker.
3           58.    Ultimately, after Dr. Hecker objected that he was being treated unfairly, the
4    Governing Board adopted a rule to review charts of new physicians, but only five charts
5    every three months. After Dr. Hecker protested that he was being treated differently, most
6    of the Governing Board did not want to change the practice, but ultimately claimed they
7    would review only ten of Dr. Hecker’s new patient charts every three months. Dr. Hecker
8    was treated differently than younger, and/or non-disabled physicians.
9           59.    Between October 9, 2013 and June 2014, Dr. Hecker was never presented
10   with any of his patient charts about which there were any concerns.
11          60.    The Governing Board never provided Dr. Hecker feedback on his charts
12   based on any of its reviews. However, the practice administrator, Rob Leitz, informed Dr.
13   Hecker, after Dr. Hecker repeatedly questioned him about his chart reviews, that his charts
14   were very good and in fact several physicians stated to him that they frequently learned
15   new information from reading the patient chart notes written by Dr. Hecker. Rob Leitz
16   also informed Dr. Hecker that no doctor expressed any concern about either Dr. Hecker’s
17   patient charts or his patient care.
18          F.     Dr. Hecker complains to the Governing Board who took deliberate
19                 actions to interfere with Dr. Hecker’s medical practice and retaliate
20                 against him.
21          61.    Before 2013, new physicians were being placed in the Scottsdale office on
22   the same days and at the same times as Dr. Hecker, including Dr. Seetharam, Dr. Bibb,
23   and Dr. Cortas. As a result, these physicians were then, by and large, also assigned to the
24   Phoenix office on the same days, and during the same times, as Dr. Hecker, thus also
25   reducing the number of new available patients assigned to Dr. Hecker in or from the
26   Phoenix office locale. These new physicians competed with Dr. Hecker for new patients,
27   leading to Dr. Hecker receiving fewer patient consults. None of these doctors were
28   assigned to the same shifts as Dr. Roberts, so he avoided the competition from these new

                                                -17-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 18 of 53




1    physicians during his shifts. Both Dr. Seetharam and Dr. Roberts were substantially
2    younger than Dr. Hecker and non-disabled. Later, additional doctors were placed in the
3    Scottsdale office on the same days and at the same times as Dr. Hecker, further
4    encroaching on the consultations available to Dr. Hecker. Dr. Hecker raised objections to
5    having the other doctors assigned only during the same days, times, and venues as his
6    shifts, and not during those of Dr. Roberts or other doctors in the practice, but his
7    objections were rejected. Ultimately, at a HAL practice meeting, Dr. Hecker voiced that
8    he wanted to be compensated for the inequitable encroachment upon his patient referral
9    base. He did not receive any such compensation.
10          62.    During 2014, the practice hired two new, younger doctors with the alleged
11   intention of having them work on the west side of the valley, in a planned west valley
12   office. The practice planned to open an office near the Banner Estrella area. Arizona
13   Oncology, however, never opened this office. Instead, Arizona Oncology placed one of
14   the two doctors at the Glendale-Saguaro Cancer Center and the second at the Biltmore
15   office. These two new, younger doctors needed patients to see. By removing Dr. Hecker
16   from the practice, hundreds of patients would be made available for redistribution to other
17   practice physicians.
18          63.    Dr. Hecker also complained that he was only receiving 75% of the shared
19   pool of compensation, but that he was charged for 100% of the shared expenses.
20   Shareholders at HAL are paid a share from a pooled account known as the “20% pool.”
21   Before Dr. Hecker’s medical leave in June 2013, he was paid a full share from the 20%
22   pool. When Dr. Hecker returned to work on August 14, 2013, because he was working
23   only six sessions (instead of eight sessions), he received only three-fourths of a share of
24   the 20% pool, but he was still required to pay 100% of the shared expenses. At the same
25   time, Dr. Mathern, a non-disabled physician who was approximately 52 years old, was
26   working 50% in Flagstaff and 50% in Phoenix. Dr. Mathern only received one-half of the
27   20% pool, but he was only responsible for 50% of the shared expenses. By contrast,
28   Arizona Oncology chose to pay Dr. Hecker only 75% of a full share from the 20% pool;

                                                -18-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 19 of 53




1    yet, Arizona Oncology did not reduce Dr. Hecker’s share of at least some of the shared
2    expenses, requiring him to pay a full 100% of the shared expenses. Dr. Hecker brought
3    this up with Dr. Lucas in the Fall of 2013 and received no meaningful explanation, except
4    a message that it was Dr. Hecker’s responsibility to bring this up at the HAL shareholder
5    meeting.
6           64.    Dr. Hecker raised other compensation concerns with the Governing Board.
7    For example, he made a proposal for physicians over 65 years old.
8           65.    Dr. Lucas either ignored, disregarded, or opposed Dr. Hecker’s concerns.
9    Other younger, non-disabled physicians were not similarly treated.
10          G.     Dr.     Hecker       was      retaliated     against      and      treated
11                 disparately/discriminatorily because of his age and disability.
12          66.    On February 11, 2014, Dr. Hecker had a routine periodic surveillance MRI
13   scan of the brain performed. The MRI showed a tiny left temporal tip spot on Dr. Hecker’s
14   brain. Neither the radiation oncologist, nor the neuroradiologists were able to ascertain
15   whether the spot was a blood vessel versus a punctuate malignancy. Because of the lack
16   of a definitive diagnosis, it was recommended that Dr. Hecker have a repeat MRI scan of
17   the brain in several months in order to reevaluate the spot. Dr. Hecker had no associated
18   symptoms or signs, either at the time the spot was first detected, nor subsequent to its
19   initial discovery. On February 11, 2014, when Dr. Hecker and Dr. Shure were first told
20   of this temporal tip spot, Dr. Shure asked Dr. Hecker’s radiation oncologist, Dr. David
21   Brachman, what symptoms or signs there might be in the event that the spot was a
22   malignancy. Dr. Brachman responded, “none.” Dr. Hecker’s treating medical oncologist,
23   Dr. Michael Roberts, was aware of this radiographic finding at or around the time of the
24   February 11, 2014 MRI scan. Sometime in late February or early March 2014, Dr. Roberts
25   told Dr. Hecker and Dr. Shure, as they were talking with Dr. Roberts in Dr. Hecker’s
26   office, that he thought the spot was probably only a blood vessel, not a new brain
27   metastasis.
28


                                               -19-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 20 of 53




1           67.    On March 11, 2014, Dr. Lucas sent an email to Christopher T. Dang at
2    Quarles & Brady inquiring if an agreement had ever been formalized in writing with Dr.
3    Hecker following his return to work in August 2013. The email stated in pertinent part,
4                  Do you recall or have any documents regarding Dr. Hecker when he
                   returned to work? I know we placed restrictions on him such as not
5
                   going to the hospitals, as we could not supervise him there, as well
6
                   as having a PA in clinic with him. I don’t see that this was ever
                   formalized in a document, and he is now seen [sic] some patients in
7
                   the hospital, which will need to be addressed.

8    Mr. Dang responded, “Roger [Morris] discussed Dr. Hecker’s return to work
9    considerations with Dr. Roberts. Roger advises checking with Dr. Roberts to see how this
10   was implemented.”
11          68.    Sometime in April 2014, around the same time Dr. Roberts reported that Dr.
12   Hecker had “no evidence of any deficit[s] at all,” Dr. Lucas called Dr. Hecker and asked
13   if it was time to have a repeat neuropsych test. Dr. Lucas never said he was speaking on
14   behalf of the Governing Board, never explained why he wanted another test, and never
15   provided any explanation or justification for his request. The evening before, Dr. Hecker
16   had called Dr. Lucas about an “election buddy” vote and left a voice message for Dr.
17   Lucas. Dr. Hecker’s message asked about the nature of the vote and informed Dr. Lucas
18   that none of the physicians, including Dr. Ondreyco, Dr. Roberts, and Dr. Lee had an
19   understanding of the nature of the vote. When Dr. Lucas telephoned Dr. Hecker that day
20   in April 2014, Dr. Lucas did not give Dr. Hecker any further information concerning the
21   vote. Rather, he only asked Dr. Hecker about another “neuropsych” test.
22          69.    In response to Dr. Lucas’ question, Dr. Hecker told Dr. Lucas that he was
23   followed by experts in the field, and was adhering to the standard of care for his disease,
24   which at that point in Dr. Hecker’s treatment consisted of fine-cut MRI scans of the brain
25   approximately every three months, although some experts used the time interval of
26   between three and six months. In addition, Dr. Hecker’s charts were being reviewed and
27   there had been no patient care issues. Dr. Hecker told Dr. Lucas that he was doing well
28   physically and mentally, and that he was scrutinized more than any other physician in the

                                                -20-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 21 of 53




1    HAL practice, past or current. Dr. Lucas did not claim there were any problems with Dr.
2    Hecker’s charts or complaints from any patients, or any issues involving patient care. Dr.
3    Lucas did not allege any problems or issues involving Dr. Hecker, including his behavior
4    or his performance. The conversation with Dr. Lucas became hostile. Dr. Lucas did not
5    bring up the subject of any type of neurocognitive evaluation again until the letter dated
6    August 12, 2014, signed by both Dr. Lucas and Dr. Buscema, and received by Dr. Hecker
7    via FedEx overnight delivery on August 16, 2014.
8           70.    On May 20, 2014, Dr. Hecker had another routine periodic surveillance MRI
9    scan of his brain performed. During his follow-up visit with Dr. Brachman later that same
10   day, Dr. Hecker learned that the spot on his brain appeared to have enlarged slightly,
11   increasing from two to 2.8 millimeters in size, to approximately four millimeters in size.
12   Dr. Hecker still had no symptoms or signs associated with the slightly enlarged spot. Dr.
13   Brachman opined that the spot was easily amenable to being prophylactically ablated via
14   outpatient stereotactic radiosurgery, a gamma-knife procedure.        The procedure was
15   scheduled for Friday, May 30, 2014.
16          71.    After Dr. Hecker’s office visit with Dr. Brachman on May 20, 2014, Dr.
17   Brachman wrote a letter to Dr. Roberts with an update on Dr. Hecker’s treatment, the
18   status of the brain spot, and the proposed treatment. Dr. Brachman advised Dr. Roberts
19   that he did not expect Dr. Hecker to have any symptoms.
20          72.    On Friday, May 30, 2014, Dr. Hecker underwent outpatient stereotactic
21   radiosurgery without incident.
22          73.    In May 2014, Misti Mobley was a nurse practitioner at Arizona Oncology
23   who worked for both Dr. Hecker and Dr. Roberts. Not only did Ms. Mobley work with
24   Dr. Hecker, she was also frequently the provider who saw Dr. Hecker for follow-up visits
25   during his chemotherapy treatments, rather than Dr. Roberts, despite Dr. Roberts officially
26   being Dr. Hecker’s treating physician (medical oncologist). Soon after learning the results
27   of the May 20, 2014 MRI scan, and Dr. Brachman’s recommendations regarding the
28   isolated spot, Dr. Hecker explained to Ms. Mobley that he would be undergoing a gamma-

                                                -21-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 22 of 53




1    knife procedure on Friday, May 30, 2014, and therefore would be absent from work that
2    day, but planned to be back at work in the office the next work day, Monday, June 2, 2014.
3    Ms. Mobley, Dr. Roberts’ nurse practitioner, was aware of the gamma-knife procedure.
4             74.   Between learning of the MRI scan results on May 20, 2014, and undergoing
5    the gamma-knife procedure on May 30, 2014, there would have been, at most, one day on
6    which Dr. Roberts and Dr. Hecker might have been in the same office together: i.e.,
7    Friday, May 23, 2014.
8             75.   Even when in the same office on the same day, Dr. Hecker and Dr. Roberts’
9    paths did not always cross.
10            76.   Dr. Hecker and Dr. Roberts were not good friends. They did not converse
11   socially by telephone, or socialize, or interact outside of the office except in the context
12   of seeing patients in hospitals. They were colleagues in the same profession and in the
13   same medical practice. Except in the office, or occasionally if their paths crossed while
14   seeing patients in a given hospital, or in situations regarding the care of patients, they did
15   not communicate frequently. Therefore, it is likely that between the May 20, 2014 scan
16   and the May 30, 2014 gamma-knife procedure, Dr. Roberts and Dr. Hecker did not cross
17   paths.
18            77.   Dr. Hecker did not hide or otherwise keep the existence of the single, small
19   spot on his brain, and/or the fact that he underwent the May 30, 2014 gamma-knife
20   procedure, from Dr. Roberts.
21            78.   On or before Friday, June 13, 2014, without notifying Dr. Hecker either
22   beforehand or afterwards, Dr. Michael Roberts contacted Roger N. Morris, an attorney
23   with the law firm of Quarles & Brady, legal counsel for Arizona Oncology, regarding Dr.
24   Hecker. In response, Mr. Morris allegedly told Dr. Roberts that he would talk to Christine
25   Cassetta, who had a good relationship with Dr. Hecker and she would connect with Dr.
26   Hecker. Christine Cassetta was/is another attorney with Quarles & Brady, who had, at the
27   end of July 2013, and the beginning of August 2013, assisted Dr. Hecker, relative to the
28   AMB, with Dr. Hecker’s return to work at his medical practice subsequent to his initial

                                                  -22-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 23 of 53




1    cancer diagnosis. As a result, it appears that it was felt that she might be perceived as
2    having a good relationship with Dr. Hecker, and, as such, could conceivably reach out to
3    Dr. Hecker without the appearance of threat.
4              79.   On June 13, 2014, Roger Morris sent Dr. Roberts an email stating,
5    “Christine [Cassetta] has reached out to [Dr. Hecker]. I’ll let you know what happens.”
6    Dr. Roberts responded, “Thank you.”
7              80.   On June 13, 2014, Dr. Hecker received an email from Christine Cassetta, an
8    attorney in the same healthcare law practice group at Quarles & Brady as Roger N. Morris,
9    and thus legal counsel for Arizona Oncology. In relevant part, the email from Ms. Cassetta
10   states:
11                   We are just checking in to see how things are going. We
                     anticipate that the board may ask for an update and we want
12
                     to be prepared. If anything has changed, it would be better
13
                     for you with the board if any information comes from you as
                     opposed to from a patient complaint, for example. Please let
14
                     [sic] give us an update.

15             81.   On Sunday, June 15, 2014, at 9:10 p.m., Dr. Hecker responded to Ms.
16   Cassetta, with a copy to Roger Morris, by email as follows:
17
                     Thanks for your note from Friday. I am doing well.
18
                     Previously, I had started writing an update to send to the
                     board, and was intending to contact you once I had the update
19
                     completed. I will forward you my finished update later this
                     week.
20

21             82.   On Monday, June 16, 2014, at 7:58 a.m., Ms. Cassetta replied, “[t]hat
22   sounds good. We’ll keep an eye out for it.”
23             83.   Prior to June 13, 2014, Dr. Hecker had started a draft of a letter for the AMB.
24   After receipt of Ms. Cassetta’s June 13, 2014 email, Dr. Hecker continued to prepare his
25   letter for the AMB to provide an update regarding his medical condition and status.
26             84.   Dr. Hecker planned to send his update to the AMB. However, due to
27   Arizona Oncology’s actions on June 17, 2014, the draft update was never finalized, nor
28   was it sent to either the AMB or Ms. Cassetta.

                                                   -23-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 24 of 53




1           85.    On the evening of June 16, 2014, after Ms. Cassetta responded to Dr.
2    Hecker’s reply email, Dr. Michael Roberts spoke to Dr. Sharon Ondreyco allegedly
3    regarding concerns that Dr. Hecker recently had a “recurrence of his cancer.”
4           86.    On the morning of June 17, 2014, less than 48 hours after Dr. Hecker
5    responded to Ms. Cassetta’s inquiry and told Ms. Cassetta that he would finish his update
6    for the AMB later in the week and would share a copy with her, Dr. Lucas called an
7    emergency meeting of the Governing Board to take action regarding Dr. Hecker. Dr.
8    Lucas, as President of the HAL Governing Board, sent an email to the other members of
9    the Governing Board, Dr. Roberts, Dr. Janicek, Dr. Ondreyco, and Dr. Khattab, and also
10   copied the email to Brian Schade and Rob Leitz, the latter two individuals being in upper-
11   level managerial and/or administrative positions at Arizona Oncology and/or the HAL
12   division of Arizona Oncology, stating,
13                 We need to have an ad hoc GB meeting today to discuss Dr. Hecker.
                   I am scheduling this for 6:30pm today at Biltmore. It would be best
14
                   for us to all be there in person, but call in will be available given the
15
                   short notice. I am going to ask Roger Morris to be present, as we
                   will need legal advice, and for him to present his communication
16
                   on the matter thus far. My opinion at this point is that we will
                   need to suspend Dr. Hecker from his clinical duties until we sort
17                 this out. He had an obligation to notify us of any change in this
                   status. Please let me know if you will be able to attend in person.
18
     [Emphasis added.]
19

20          87.    At the June 17, 2014 Governing Board meeting, three members of the
21   Governing Board out of five participated in the relevant part of the meeting including Dr.
22   Lucas, Dr. Ondreyco and Dr. Janicek, who allegedly participated by Skype. Dr. Roberts
23   allegedly attended the initial part of the meeting, but was recused for the remainder of the
24   meeting and after leaving, did not return to the meeting. Dr. Khattab was not present.
25          88.    A.R.S. § 32-1451(A) states that a doctor of medicine shall report to the AMB
26   “any information that appears to show that a doctor of medicine is or may be medically
27   incompetent, is or may be guilty of unprofessional conduct or is or may be mentally or
28   physically unable safely to engage in any practice of medicine.”

                                                  -24-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 25 of 53




1           89.    On June 17, 2014, the Defendant Arizona Oncology completely lacked any
2    credible information that appeared to show that Dr. Hecker was or may be (1) medically
3    incompetent, (2) guilty of unprofessional conduct, or (3) mentally or physically unable
4    safely to engage in the practice of medicine.
5           90.    On the evening of June 17, 2014, Dr. Hecker received a telephone call from
6    Dr. Gerald Lucas, who informed Dr. Hecker that the Governing Board had voted to
7    suspend Dr. Hecker from the practice, place him on indefinite medical leave, report him
8    to the AMB, and cancel his patients for the next day. Dr. Lucas informed Dr. Hecker that
9    Dr. Hecker’s patients would be rescheduled and that Dr. Hecker would not be seeing any
10   patients the next day, or days subsequent. Dr. Hecker was also informed that he could not
11   come into the office, and should he try to do so, he would be bodily removed. Dr. Hecker
12   was shocked. He asked about the basis for such actions. Dr. Hecker was told that the
13   basis for these actions on the parts of Dr. Lucas, the Governing Board, and Arizona
14   Oncology were because allegedly, Dr. Hecker could not remember his cell phone number
15   on an occasion and because he mistook two physicians, both whom he rarely saw. Dr.
16   Hecker denied the allegations that he was medically incompetent or a danger to his
17   patients, and he repeated what he had told Dr. Lucas two months earlier in the April 2014
18   telephone call initiated by Dr. Lucas. He told Dr. Lucas that he was being followed by
19   experts in the field, and that he was being followed by the standard of care, which at that
20   point in Dr. Hecker’s treatment included fine-cut MRI scans of the brain approximately
21   every three months. Dr. Hecker reiterated that in addition his charts were being reviewed
22   regularly, and there had been no problems or any issues involving patient care. Drs. Lucas,
23   Ondreyco, and Janicek placed Dr. Hecker on involuntary, indefinite medical leave and
24   decided to report him to the AMB without (1) making an individualized assessment based
25   on objective information, (2) ever contacting any individuals with whom Dr. Hecker
26   interacted on a regular basis, (3) providing Dr. Hecker any notice or opportunity to show
27   his ability to safely practice medicine, and (4) engaging in any interactive process with
28   Dr. Hecker to determine whether any reasonable accommodations were available.

                                                -25-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 26 of 53




1           91.   Drs. Lucas, Ondreyco and Janicek voted to suspend Dr. Hecker from the
2    practice and report him to the AMB. A quorum, as defined by the HAL Bylaws, was not
3    present when the vote occurred. Because a quorum was not present, the action taken by
4    the three Governing Board members constituted an unauthorized action.
5           92.   Following the telephone call from Dr. Lucas, later that evening, Dr. Hecker
6    spoke separately with, among other individuals, both Dr. Ondreyco and with Mr. Roger
7    Morris, legal counsel for Arizona Oncology. At that point, despite repeated querying by
8    Drs. Hecker and Shure, neither of these individuals could tell Dr. Hecker any reason why
9    Dr. Hecker was being reported to the AMB. During all of these conversations, Dr. Hecker
10   repeatedly and strenuously contended that he was medically competent and that any
11   suggestions he was not were false and frivolous. Additionally, during one of the telephone
12   calls that evening, June 17, 2014, with Roger Morris, Dr. Hecker and Dr. Shure repeatedly
13   asked Mr. Morris about the email communications between Christine Cassetta and Dr.
14   Hecker, including regarding the written update that Dr. Hecker was in the midst of
15   preparing to send to the AMB later that week. Mr. Morris ignored all of these questions,
16   and gave absolutely no response. Ultimately, during subsequent conversations, the
17   following day, June 18, 2014, between Mr. Morris and Dr. Hecker and Dr. Shure, after
18   asking Mr. Morris numerous times about the email communications between Ms. Cassetta
19   and Dr. Hecker, and Dr. Hecker’s written update to the AMB, Mr. Morris told Dr. Hecker
20   and Dr. Shure that the update should not be completed or sent to Ms. Cassetta nor to the
21   AMB.
22          93.   After the initial part of the meeting, Dr. Roberts, a Governing Board member
23   of HAL, was recused from the emergency meeting. Following the events that give rise to
24   this Complaint, later that same evening, Dr. Hecker telephoned Dr. Roberts, who said he
25   had been recused after the initial part of the meeting, and claimed to have no idea what
26   had happened afterwards at the meeting. When Dr. Hecker explained that Dr. Lucas had
27   just told him, among other things, that he (Dr. Hecker) was being reported to the AMB,
28   Dr. Roberts informed Dr. Hecker that he opposed reporting Dr. Hecker to the AMB. Dr.

                                                -26-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 27 of 53




1    Khattab, the fifth member of the Governing Board, was absent from the meeting and did
2    not vote. Until his deposition on September 15, 2017, Dr. Roberts had always maintained
3    to both Dr. Hecker and to Dr. Shure, that he had “no idea what happened” at the Governing
4    Board meeting on the evening of June 17, 2014, because he had been recused and/or
5    recused himself.    Dr. Roberts always, including up to the time of his deposition,
6    maintained to Plaintiffs that he had “no idea’ why the Governing Board took the actions
7    it did, save for one instance, in July of 2014, on which he told Dr. Shure that “Dr. Lucas
8    felt Dr. Hecker had reneged on his promise to undergo a repeat neuropsych examination.”,
9    despite the fact that Dr. Hecker had never made such a promise.
10          94.    Before the vote to suspend Dr. Hecker and report him to the AMB, the
11   members of the Governing Board never reached out to any of Dr. Hecker’s other
12   physicians, including his neurosurgeon or his radiation oncologist, regarding Dr. Hecker’s
13   condition. They ostensibly relied on Dr. Roberts. They did not call Dr. Hecker’s wife or
14   his medical assistant, both of whom saw him for extended periods of time on a daily, or
15   almost daily, basis, to see if either of them had observed any changes in his behaviors, or
16   had reason(s) to be concerned about Dr. Hecker. Similarly, they did not reach out to Ms.
17   Mobley, the nurse practitioner who worked with both Dr. Hecker and Dr. Roberts, and
18   who, not infrequently, saw Dr. Hecker as a patient at his follow-up appointments.
19          95.    As of the conversation with Dr. Hecker on June 17, 2014, Arizona
20   Oncology, Dr. Lucas, Dr. Ondreyco, and Dr. Janicek knew or should have known that Dr.
21   Hecker was in fact medically competent. At a minimum, they actually entertained doubts
22   about their assertion that Dr. Hecker may be medically incompetent.
23          96.    Arizona Oncology, Dr. Lucas, Dr. Ondreyco, and Dr. Janicek knew that they
24   lacked the ability to determine the difference between normal behavior patterns and real
25   neurological deficits.
26          97.    Acting without a quorum, Drs. Ondreyco and Janicek authorized Dr. Lucas
27   to send a letter to the AMB regarding Dr. Hecker. On June 18, 2014, Dr. Lucas, as
28


                                                -27-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 28 of 53




1    President of Arizona Oncology Phoenix, signed a letter, on Arizona Oncology letterhead
2    to the AMB.
3           98.    When Dr. Lucas signed and sent the June 18, 2014 letter to the AMB,
4    Arizona Oncology, Dr. Lucas, Dr. Ondreyco, and Dr. Janicek knew or should have known
5    that there were no medical competency or patient care issues with Dr. Hecker. They knew
6    from their conversations the previous day with Dr. Hecker that he was doing well. Arizona
7    Oncology, Dr. Lucas, Dr. Ondreyco, and Dr. Janicek knew that Dr. Hecker’s patient charts
8    were being regularly reviewed and that there had been no sign of medical incompetence.
9    Arizona Oncology, Dr. Lucas, Dr. Ondreyco, and Dr. Janicek also knew or should have
10   known through Arizona Oncology’s counsel that, in his June 15, 2014 email response to
11   attorney Cassetta, Dr. Hecker supplied the information that he was doing well, and that he
12   was writing an update for the AMB, although the AMB had not requested any such update.
13   Dr. Hecker also indicated, in his email, that the update would be completed later that same
14   week, and a copy would be shared with legal counsel for Arizona Oncology.
15          99.    Drs. Lucas, Ondreyco, Janicek, and Arizona Oncology utilized the report to
16   the AMB not because of any good faith, legitimate or genuine concern for Dr. Hecker’s
17   medical competency but rather as a subterfuge to remove him from the practice for
18   discriminatory reasons.
19          100.   On June 17, 2014, Arizona Oncology, at the direction of Drs. Lucas, Janicek
20   and Ondreyco, cut off all of Dr. Hecker’s email access, all of his access to patient records
21   including the electronic health record (EHR) system for the practice, and indicated to him
22   that he could not come into the office, under threat of being bodily removed should he do
23   so. Among the ramifications of these actions, of paramount impact were the ramifications
24   resulting from the severance of Dr. Hecker’s email access, to wit: (1) on June 18, 2014,
25   he could not timely interact with Arizona Oncology’s legal counsel, Mr. Morris, regarding
26   the possible joint letter to be sent to the AMB, and (2) more importantly, in the ensuing
27   weeks, he did not receive any electronic communications regarding this matter from the
28   AMB, and therefore did not receive things in a timely fashion.

                                                 -28-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 29 of 53




1            101.    On June 24, 2014, Dr. Hecker underwent a neurological exam by Harry S.
2    Tamm, M.D. Dr. Tamm noted, “[b]ased upon my examination today, I can find nothing
3    which would indicate a significant cognitive deficit, and nothing which would suggest that
4    Dr. Hecker is incapable of functioning well as a physician.” Two days later, on June 26,
5    2014,     Dr.     Hecker,    as   recommended          by   Dr.   Tamm,    had     testing
6    (neuropsychological/neuropsychometric) performed by George P. Prigatano, Ph.D., the
7    same neuropsychologist who had administered and performed the neuropsychology exam
8    previously to Dr. Hecker in July 2013. Dr. Prigatano’s diagnostic impression of Dr.
9    Hecker was, “[e]ssentially normal neuropsychological functioning in a gentleman with
10   superior intellectual ability who … shows subtle cognitive inefficiencies as noted above.”
11   Just as when Dr. Hecker and Dr. Shure had met previously with Dr. Prigatano in the office
12   visit that followed the completion of the neuropsychometric testing performed in late July
13   2013, again in the office visit with Dr. Prigatano following the neuropsychometric testing
14   completed on June 26, 2014, Dr. Prigatano emphasized to Drs. Hecker and Shure that
15   subtle inefficiencies did not equate to impairments.
16           102.    Relying on the representations made by Arizona Oncology, Dr. Lucas, Dr.
17   Ondreyco, and Dr. Janicek to the AMB, representatives of the AMB contacted Dr. Hecker
18   and told him to “voluntarily” agree to enter into an Interim Consent Agreement for
19   Practice Limitations and Assessment pending resolution of an investigation.             A
20   representative of the AMB contacted Dr. Hecker about the Consent Agreement for
21   Practice Limitations and Assessment (“Consent Agreement”) without conducting any type
22   of investigation of the representations made by Arizona Oncology, Dr. Lucas, Dr.
23   Ondreyco, and Dr. Janicek concerning Dr. Hecker. Dr. Hecker had significant reason to
24   believe that if he did not acquiesce to the AMB’s request regarding the Consent
25   Agreement that his medical license would be involuntarily suspended pending
26   investigation. As a result of the false statements made to the AMB on June 18, 2014 by
27   Arizona Oncology, Dr. Lucas, Dr. Ondreyco, and Dr. Janicek, Dr. Hecker was compelled,
28   despite its self-serving misnomer as “voluntary”, to enter into an Interim Consent

                                                -29-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 30 of 53




1    Agreement for Practice Limitation and Assessment, a non-disciplinary action, that the
2    AMB signed on July 14, 2014. As a result, Dr. Hecker’s right to practice medicine was
3    suspended. At the time Dr. Hecker signed, under duress, the Interim Consent Agreement,
4    nobody from the AMB informed him that it was a public document.
5           103.   The factual basis for the Consent Agreement was stated as follows:
6                  On or about June 19, 2014, the Board received a complaint
                   from Respondent’s employer that he may have a health
7
                   condition that limits his ability to safely practice medicine.
8
                   Specifically, Respondent’s employer reports that Respondent
                   may have a health condition that has the potential to place
9
                   patients and the public at risk.

10          104.   Arizona Oncology, Dr. Lucas, Dr. Ondreyco, and Dr. Janicek’s false
11   statements of or concerning Dr. Hecker were the sole and exclusive factual basis, in
12   addition to Dr. Lucas’ subsequent repeated contacts to the AMB representative requesting
13   that the AMB do something, for the AMB insisting on Dr. Hecker entering into the
14   Consent Agreement. According to Danielle Steger’s (from the AMB) investigation notes,
15   on June 19, 2014, she “spoke to complainant Dr. Lucas; he explained that there are no
16   patient care issues thus far, but they are worried it could escalate. He reports they have
17   recently found out that Dr. Hecker has had or may have recurrent brain disease and he
18   failed to tell them about it as required by his agreement when he returned to practice after
19   his last serious illness (lung cancer w/ subsequent treatment). He also has had trouble
20   remembering his colleagues’ names and has had some concerning behavior in forgetting
21   which hospitals his colleagues are associated with, etc.” Neither of the two preceding
22   allegations were true. It was also noted that he “let it slip” to one of the physicians in the
23   group that he has been undergoing additional treatment. Upon his return to the practice,
24   Dr. Hecker had no such required agreement to “tell them about it” i.e., to tell the
25   Governing Board about anything. Upon information and belief, Dr. Lucas purposely
26   amplified Dr. Hecker’s condition as “brain disease” and his treatment as being ongoing
27   (by utilizing the phrase “undergoing additional treatment”), when the treatment consisted
28


                                                  -30-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 31 of 53




1    of one successful event, and omitted the truly relevant information that the recurrence was
2    a tiny asymptomatic spot that was successfully resolved by a single outpatient treatment.
3           105.   After submitting the June 18, 2014 letter to the AMB, Dr. Lucas repeatedly
4    contacted Elle Steger to ask what action the AMB was taking, when would it be taken,
5    and why they had not yet taken any action.
6           106.   On June 26, 2014, Ms. Steger noted, “[received] two voicemails from the
7    complainant asking why we haven’t taken any action yet.”
8           107.   On July 1, 2014, Ms. Steger noted, “[received] another few voicemails and
9    emails from complainant wondering why the Board has not taken action. I explained that
10   we have an order in the works, and that if he is concerned about patient care and safety he
11   is under no obligation to allow Dr. Hecker to step foot inside the building. They are
12   wanting a Board document as their “insurance” which of course is not part of what
13   our goal is here.”
14          108.   Dr. Lucas’ July 1, 2014 email to Ms. Steger, stated, in pertinent part, “[h]as
15   the board come to a conclusion or action on the matter? Please keep me advised and
16   updated.” Ms. Steger responded to Dr. Lucas’ July 1, 2014 email that same day. Her
17   response states, in pertinent part, “I have asked our legal counsel to draft a
18   CONFIDENTIAL limitation that will require the physician to undergo an assessment to
19   determine his safety to practice. At this time we do not have an update as our counsel is
20   absolutely inundated with orders to be drafted.”
21          109.   The Consent Agreement was a public record and published on the AMB
22   website. It is still there as of this date. Numerous hospitals, hospital organizations,
23   insurance companies, and members of the public received notice of the Consent
24   Agreement and the prohibition against Dr. Hecker’s practicing medicine until it was
25   determined he had the ability to safely and competently practice medicine.
26          110.   The consequences of the Consent Agreement were swift and devastating.
27   Dr. Hecker was prohibited from seeing any patients. Dr. Hecker lost the right to practice
28   in several hospitals and was removed by several insurance companies from providing

                                                  -31-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 32 of 53




1    medical services to insureds. Dr. Hecker was prohibited by laboratories providing various
2    diagnostic services, from requesting or ordering laboratory or other diagnostic services for
3    patients. Dr. Hecker became an instantaneous pariah.
4           111.   Dr. Hecker was treated differently than other younger, non-disabled
5    physicians because Defendant did not routinely report physicians for behavior that it
6    believed to be concerning. For example, before Defendant reported Dr. Hecker to the
7    AMB on June 18, 2014, there were two previous HAL physicians who had exhibited
8    genuinely aberrant behavior patterns. Unlike Dr. Hecker, one of these doctors was never
9    reported to the AMB and the second doctor was only reported to the AMB after her
10   employment relationship with Arizona Oncology had ended. The first of the two doctors
11   was forced to resign, and the second doctor had a complete breakdown before termination
12   of employment and reporting to the AMB.
13          112.   In addition to the two physicians mentioned above, following Dr. Hecker’s
14   initial diagnosis in May 2013 and while he was still on a medical leave in the Summer of
15   2013, and before he returned to the practice in August 2013, another HAL doctor, Dr.
16   Donna Smith, a Gynecological-Oncologist (at that time, approximately in her early to mid-
17   50’s) working with Dr. Janicek, was believed to have been drinking alcohol prior to
18   coming to work, and to have been showing signs of intoxication while at work. A medical
19   assistant informed Dr. Janicek that she thought she smelled alcohol on Dr. Smith’s breath.
20   Another person had reported smelling alcohol on her breath in an elevator. Dr. Janicek
21   immediately called either Dr. Lucas and/or Brian Schade, who at the time was Arizona
22   Oncology’s statewide Executive Director, to report what the medical assistant told him.
23   Within a few days, Dr. Lucas, Dr. Janicek, and Mr. Schade participated in a meeting with
24   Dr. Smith where they confronted Dr. Smith about the medical assistant’s and other
25   individual’s reports. Dr. Smith denied the allegation and offered to undergo random
26   alcohol testing. Unlike the actions taken against Dr. Hecker on June 17, 2014, before
27   meeting with Dr. Smith, Dr. Janicek and Dr. Lucas did not discuss reporting Dr. Smith to
28


                                                 -32-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 33 of 53




1    the AMB. They wanted to discuss the report with Dr. Smith directly first. Dr. Smith was
2    allowed to go back to work.
3           113.   Later in 2013, Dr. Smith was on call for the weekend for the Gynecological
4    Oncology group. On a Saturday, Dr. Janicek received a telephone call from a hospital
5    saying that there was a hospitalized gynecologic oncology patient requiring immediate
6    attention and that the hospital staff could not get a response from Dr. Smith. Dr. Janicek
7    went to the hospital and took care of the patient. After taking care of the patient, Dr.
8    Janicek called Dr. Smith’s husband and learned that Dr. Smith had been found floating in
9    their backyard pool by her husband. Mr. Smith was able to pull Dr. Smith out of the pool
10   and resuscitate her. Dr. Smith was in the hospital, in a coma and on a ventilator (for about
11   two weeks). There was concern whether this was an accident or possibly alcohol related.
12          114.   It is a universal policy that doctors are prohibited from having alcoholic
13   beverages on call. If Dr. Smith had in fact been drinking and then fell in the pool that
14   would be a serious ethical and medical license violation. Physicians are not allowed to
15   drink while they are on duty.
16          115.   Dr. Smith did not come back to work after this incident. Dr. Lucas met with
17   Dr. Smith at some point after she got out of the hospital, along with Dr. Smith’s Attorney
18   and the Attorney for Arizona Oncology. As a result of the meeting, Dr. Smith agreed to
19   surrender her medical license. It was after this that Arizona Oncology and the Governing
20   Board only then reported Dr. Smith to the AMB on or around October 11, 2013.
21          116.   After reporting Dr. Smith to the AMB, Dr. Lucas did not write or call the
22   AMB to follow-up on the status of its investigation regarding Dr. Smith.
23          117.   When Arizona Oncology suspended Dr. Hecker and reported him to the
24   AMB, it did so with no documented medical basis. It did so without an actual medical
25   examination of Dr. Hecker or a face-to-face evaluation. It did so knowing Dr. Hecker’s
26   performance was unimpaired. It knew that one of Dr. Hecker’s treating physicians and
27   co-member of the Governing Board could not and did not supply any evidence indicating
28   actual impairment or incompetence on Dr. Hecker’s part. Arizona Oncology knew that

                                                 -33-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 34 of 53




1    Dr. Hecker was following the standard of care; it knew his patient charts were regularly
2    reviewed and revealed no cause for concern about his medical competency. It knew no
3    patient care complaints or issues existed. It knew that Dr. Hecker felt he was well and
4    that he strongly disagreed with any assertion that he was medically incompetent. Instead,
5    Arizona Oncology maliciously and consciously ignored these objective facts and
6    purposely chose the nuclear option of reporting Dr. Hecker to the AMB, distributing his
7    patients among other, younger, non-disabled doctors, and pestering the AMB to enter an
8    order against Dr. Hecker to both provide cover for its actions against Dr. Hecker, as well
9    as to defend a claim against Arizona Oncology for its malicious behaviors.
10          118.   In June 2014, Arizona Oncology (HAL Division) had an established peer
11   review committee and it could have used its internal peer review committee and medical
12   oncologists to evaluate Dr. Hecker, but elected not to.
13          H.     Although Dr. Hecker was fully cleared to resume the practice of
14                 medicine by the AMB, Arizona Oncology, Dr. Lucas, Dr. Ondreyco,
15                 and Dr. Janicek continued to retaliate against Dr. Hecker and to treat
16                 him disparately/discriminatorily by conspiring to delay or prevent his
17                 return to work to further interfere with his practice because of his age
18                 and disability.
19          119.   Notwithstanding Arizona Oncology, Dr. Lucas, Dr. Ondreyco, and Dr.
20   Janicek’s malicious actions, Dr. Hecker promptly and fully cooperated with all
21   requirements of the AMB, including, but not limited to, submitting to an examination and
22   evaluation by AMB-contracted physicians, for which Dr. Hecker had to pay a significant
23   sum.
24          120.   On July 22, 2014, Elle Steger from the AMB provided Dr. Lucas with an
25   update. Her email to Dr. Lucas stated, in pertinent part, as follows:
26                 I wanted to let you know that Dr. Hecker did enter into a Limitation.
                   It turns out that it is not confidential, but rather “non-disciplinary”
27
                   …. I wanted to let you know that the health assessment has been
28
                   completed and it went very well. There are no concerns relating
                   to Dr. Hecker’s health noted thus far, although we are awaiting

                                                 -34-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 35 of 53




                   a final report. I am in the process of attempting to have the case
1                  reviewed by the full board at the August 6, 2014 meeting if possible.
                   You should receive an official notice if the case is scheduled for the
2
                   meeting. I wanted to keep you in the loop in the meantime.
3    [Emphasis added.]
4           121.   Dr. Lucas responded to Ms. Steger’s July 22, 2014 email on July 27, 2014,
5    stating:
6
                   Thank you for the update. Will a copy of the health assessment be
7
                   made available to our practice or is that confidential? I would like
                   to know if the assessment was performed by a Neurologist and if
8                  there was formal Neuropsychiatric testing.

9           122.   Ms. Steger responded to Dr. Lucas’ July 27, 2014 email on July 28, 2014,
10   stating: “[t]he information you’ve requested is strictly confidential by law.”
11          123.   Later, on August 6, 2014, Christine Cassetta, an attorney for Arizona
12   Oncology, on behalf of Arizona Oncology, wrote to Elle Steger at the AMB stating that
13   she was “surprised that it appeared that only Dr. Greenberg evaluated [Dr. Hecker].” Ms.
14   Cassetta further stated that she did not see how Dr. Greenberg, “as an anesthesiologist and
15   addictionologist is qualified to opine on Dr. Hecker’s fitness. Normally, the Board would
16   have required at least a neuropsych evaluation.” In a response to Ms. Cassetta’s email,
17   Ms. Steger wrote:
18
                   … Dr. Greenberg was the main assessor for PHP purposes, but
19
                   neuropsych evaluation was done by other professionals and those
                   reports were presented to Dr. Greenberg for review. … Certainly
20                 Dr. Greenberg alone would not be qualified to say “safe” if he did
                   not have the reports from other medical professionals to consider.
21

22   Dr. Lucas and other members of the HAL Governing Board were expressly aware that Dr.
23   Hecker had undergone a neuropsychological examination as part of the AMB’s
24   assessment and subsequent decision to terminate the Practice Limitation. Furthermore, if
25   Arizona Oncology did not trust the ability of the AMB to evaluate the ability of a physician
26   to practice fields of medicine safely, there was no point in Arizona Oncology reporting
27   Dr. Hecker to the AMB, other than to interfere with his medical practice. It was
28   duplicitous for Arizona Oncology to claim it needed to, in the matter of Dr. Hecker, rely

                                                 -35-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 36 of 53




1    on reporting to, and an assessment by, the AMB, and to then profess to not trust the
2    judgment of the AMB. Furthermore, it turns out, that Dr. Greenberg, in his role as an
3    addictionologist, explained to Plaintiffs that he was very versed in neuropsychological
4    testing. This is because, as his role as a PHP (Physician Health Program) consultant to
5    the AMB, he frequently deals with and evaluates the results of outside neurocognitive
6    evaluations and testing, because in Dr. Greenberg’s dealings with, and assessments of,
7    many physicians impaired by substance abuse, the results of such tests often show various
8    abnormalities. Dr. Greenberg explained that he was familiar with the implications of the
9    many possible abnormalities observable in the results of neuropsychometric examinations.
10          124.   On or about August 6, 2014, the AMB voted to vacate the Consent
11   Agreement. The wheels of the AMB moved slowly, as a result of which the AMB took
12   until August 26, 2014 to finally issue the written order fully clearing Dr. Hecker to practice
13   medicine without restriction. The AMB Order includes the following statement: “[b]ased
14   on evidence establishing that Respondent is currently able to safely practice medicine, the
15   Board voted to terminate the Practice Limitation.”
16          125.   Reeling from the AMB’s decision finding Dr. Hecker competent to safely
17   practice medicine, and now realizing that the long-term order Arizona Oncology sought
18   from the AMB to justify its actions and to provide the “insurance” requested by them had
19   all failed to materialize, Arizona Oncology decided to double down against Dr. Hecker
20   and to move the goal posts.
21          126.   Instead of promptly welcoming Dr. Hecker back to the practice with open
22   arms, Arizona Oncology instead set up another road block to Dr. Hecker’s return. After,
23   and despite, being informed by the AMB that Dr. Hecker had completed a health
24   assessment that had gone well, and that the AMB had voted, on August 6, 2014, to lift the
25   restrictions imposed upon Dr. Hecker, Dr. Buscema, the JPB President, and Dr. Lucas, the
26   President of HAL, jointly signed a letter, dated August 12, 2014, to Dr. Hecker. This letter
27   required him to jump over additional hurdles, including requiring him to submit to an IME
28   with a neurologist, before he could return to work. The letter states in relevant part:

                                                  -36-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 37 of 53




1              We are aware that the Arizona State Medical Board voted to lift the
               restrictions of the Interim Consent Agreement to which you were
2
               previously subject and cleared you to return to the practice of medicine.
3
               At this time, since we believe it is your intent to return to work at AO
               and assume performing the essential functions of your job, we would
4
               like to engage with you in an interactive process whereby we mutually
               determine the extent of any work restrictions or limitations you may
5              have and discuss how we might reasonably accommodate you in
               carrying out your duties, without undue risk to AO’s patients.
6
               As part of determining any such work restrictions, limitations or risk,
7              and prior to your returning to seeing patients at AO, we will require
               that you submit to an independent medical evaluation (I.M.E.) with
8              Dr. Jiong Shi, at AO’s expense. Please confirm your willingness to
               submit to an I.M.E. with Dr. Shi by contacting Karen McEntire, AO HR
9              Director, at 520-519-7786. She will then work with you and Dr. Shi to
               arrange for an evaluation date as soon as possible. . . . .
10

11   [Emphasis added.] Arizona Oncology never had to actually pay for the IME. Nothing in
12   Dr. Hecker’s Employment Agreement, the HAL Bylaws, or any other governing
13   document authorized Arizona Oncology to require Dr. Hecker to submit to another
14   medical and neuropsychological examination, even after being fully cleared by the AMB,
15   before he would be allowed to return to work.
16         127.   The August 12, 2014 letter feigned that it was sent to engage Dr. Hecker in
17   the “interactive process” to determine how Dr. Hecker could be reasonably assisted and
18   accommodated to do his job. This was the first time Arizona Oncology had ever attempted
19   to engage Dr. Hecker in any interactive process. However, its motive was only to delay
20   Dr. Hecker’s return to the practice and to position more roadblocks to his return to work.
21   Dr. Hecker did not ask for an accommodation at this time; he only wanted to return to
22   work. Arizona Oncology, however, endeavored to use the interactive process as a sword
23   against Dr. Hecker, even though the AMB had fully cleared him to practice medicine. Dr.
24   Hecker never asked for any type of accommodation from Arizona Oncology. The only
25   times he made any requests regarding any type(s) of accommodation(s) were of 1) his
26   colleague and treating oncologist, and self-proclaimed “friend”, Dr. Michael S. Roberts,
27   and of 2) Misti Mobley, N.P., the nurse practitioner who worked alternately during
28   different shifts, with both Dr. Hecker and Dr. Roberts. Regarding number 1): In the

                                                -37-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 38 of 53




1    summer of 2013, in addition to utilizing Ms. Mobley during some office sessions, Dr.
2    Roberts utilized another nurse practitioner full-time. Before returning to work on August
3    14, 2013, Dr. Hecker inquired of Dr. Roberts if Dr. Roberts would be willing to let Dr.
4    Hecker have Ms. Mobley work with Dr. Hecker one additional office session (a half day)
5    per week, in light of the periodic fatiguing side-effects of the chemotherapy regimen with
6    which Dr. Hecker was being treated. Dr. Roberts never gave a verbal answer. That being
7    said, he did not accede to Dr. Hecker’s request. Regarding number 2): Before returning
8    to work on August 14, 2013, Dr. Hecker inquired of Ms. Mobley, a substantial amount of
9    whose salary and benefits he paid, if she would periodically be willing to start her days a
10   half-hour to forty-five minutes earlier in order to assist him. She replied that she could
11   not possibly do so, as she felt she already worked hard enough.
12           128.   Three days after the date of the joint letter from Drs. Lucas and Buscema,
13   but on the same day on which such letter was actually sent (via overnight Federal Express)
14   to Dr. Hecker, Dr. Roberts’ progress note regarding Dr. Hecker’s follow-up office visit of
15   that same day of August 15, 2014, states that Dr. Hecker “is doing quite well at the present
16   time.      …   He has done very well post treatment by Dr. Brachman for his likely
17   asymptomatic solitary intracranial metastatic lesion. … Dr. Hecker to the best of my
18   ability seems to be very close, if not the same, as pre-treatment. He seems cognitively
19   sharp, coherent, and doing well. He is fairly oriented at the present time.”
20           129.   In Dr. Roberts’ progress note for November 21, 2014, Dr. Roberts states that
21   Dr. Hecker “seems to be very close to his baseline status if not exactly at his baseline
22   status.”
23           130.   On August 27, 2014, Dr. Hecker, through his attorney, sent a letter to the
24   attorney for Arizona Oncology questioning the purpose of requiring Dr. Hecker to submit
25   to an additional medical exam. Dr. Hecker had already been examined by the AMB and
26   fully cleared to practice medicine. Counsel for Defendant Arizona Oncology responded
27   by letter dated August 28, 2014 that the AMB did not provide Arizona Oncology with any
28   information regarding Dr. Hecker’s medical restrictions and/or needed accommodations

                                                 -38-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 39 of 53




1    to return to work, and the medical exam would provide Arizona Oncology with the
2    information it needed to engage in an interactive process with Dr. Hecker to determine if
3    he could safely practice medicine, with or without a reasonable accommodation. In reply,
4    Dr. Hecker’s legal counsel responded by letter dated September 8, 2014, asserting that
5    Defendant Arizona Oncology’s actions amounted to a violation of the ADA.
6          131.   Despite being fully cleared by the AMB, Dr. Hecker was required by
7    Defendant Arizona Oncology to submit to yet another independent medical examination.
8          132.   While Dr. Hecker was on a forced leave of absence, younger and non-
9    disabled oncologists/hematologists, including his treating oncologist, at Arizona
10   Oncology divided Dr. Hecker’s patients among themselves. Securing Dr. Hecker’s
11   patients provided a means for these physicians to earn more money. In fact, maneuvering
12   to secure Dr. Hecker’s patients lead some of the physicians to contentious and acrimonious
13   behaviors.
14         133.   On October 22, 2014, under protest, Dr. Hecker submitted to another
15   independent medical examination by Jiong Shi, M.D., the physician selected by Arizona
16   Oncology. The cause of this was that despite Dr. Hecker having been examined by a
17   physician appointed by the AMB and determined to be physically and mentally capable
18   of safely practicing medicine, Arizona Oncology required Dr. Hecker to undergo another
19   independent medical examination. This examination was not necessary and did not serve
20   a legitimate purpose. This examination was not a good faith effort by Arizona Oncology
21   to engage in the interactive process under the ADA
22         134.   Prior to the examination, once again, Arizona Oncology created obstacles
23   and delays, by perseverating on attempting to create a list of job descriptions/job
24   requirements (none of which are contained in either the HAL Bylaws or the Employment
25   Agreement) to provide Dr. Shi. In deposition testimony, in September 2017, one of the
26   doctors from Arizona Oncology attempted to allege, and to parse words, that being
27   deemed safe to practice medicine is different than being deemed safe to practice medical
28   oncology and hematology. All medical specialties have their own respective requisite

                                                -39-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 40 of 53




1    area(s) of knowledge and skill sets, and so, when a licensing board deems a physician safe
2    to practice medicine, that determination is made implicitly and explicitly within the
3    context of the physician’s respective specialized area of the global practice of medicine.
4    For instance, a physician in the subspecialty of medical oncology would typically, even
5    absent any type(s) of disabilities, never be considered safe to practice surgery, either as a
6    general surgeon or a surgeon in a subspecialty such as orthopedic surgery. In their
7    evaluation of Dr. Hecker, all consulting and assessing individuals, including the Board
8    members of the AMB, were aware that Dr. Hecker’s practice fields included both medical
9    oncology and hematology. They were aware of Dr. Hecker’s practice fields when they
10   each pronounced Dr. Hecker able to safely engage in the practice of medicine. In his
11   report, Dr. Shi stated, “[Dr. Hecker’s] neurological exam is normal. There is no deficit.
12   From a neurological standpoint, Dr. Hecker is able to perform daily and occupational
13   functions as a doctor. He may benefit from a less stressful schedule. Since there is no
14   change in cognitive function over a year on the neuropsychological evaluation, there is no
15   evidence of any underlying neurodegenerative process at this point.”
16          135.   Although Dr. Hecker was cleared by Dr. Shi to return to work, Arizona
17   Oncology sought to obtain other concessions and/or impose other restrictions on Dr.
18   Hecker prior to permitting him to return. This engendered numerous conversations, both
19   telephonic and written, between Arizona Oncology’s counsel, and that of the Plaintiff,
20   resulting in significant delays and added expense. Ultimately, Arizona Oncology did not
21   permit Dr. Hecker to return to work until December 8, 2014.
22          136.   As a result of Arizona Oncology’s deliberate actions, Dr. Hecker’s medical
23   practice was severely and irrevocably damaged.
24          137.   Historically, in the HAL practice there was an organizational policy
25   concerning transferring patients from one doctor to another within the practice. When Dr.
26   Hecker first joined the HAL practice in 1994, the patients were not allowed to switch
27   doctors within the practice, until the senior partners in the practice realized that this policy
28   was resulting in losing patients to other practices. Since then, and for a period of many

                                                   -40-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 41 of 53




1    years, patients were allowed to switch doctors within the practice if they received
2    permission from both doctors, the one whose practice they were leaving, and the one
3    whose practice they desired to join.
4           138.   When Dr. Hecker returned to work in December 2014, this long-time
5    protocol was totally ignored. At first, the Governing Board insisted that his patients “opt-
6    in” to come back to Dr. Hecker. The Governing Board rejected Dr. Hecker’s request to
7    transfer all of his patients back to him automatically. Through the Defendants’ unjustified
8    actions, all of Dr. Hecker’s patients were unilaterally removed from him, but Defendant
9    Arizona Oncology refused to automatically return them to Dr. Hecker when he returned
10   to work. Defendant Arizona Oncology made it more difficult for Dr. Hecker by using
11   stalling tactics and reducing his patient base.
12          139.   Arizona Oncology failed to renew Dr. Hecker’s memberships/privileges in
13   multiple insurance companies and with multiple hospital staffs. Instead, they allowed, or
14   made attempts to allow, his memberships/privileges to expire.
15          140.   When patients were notified that Dr. Hecker was no longer a provider for
16   their respective insurance plan, some written notices were given the practice administrator
17   but nothing was done about them. Dr. Hecker did not find out that he was no longer on
18   both the United Healthcare plans and the Aetna plans until November 26, 2014, the
19   afternoon before Thanksgiving Day. Upon information and belief, these insurance plans
20   alone accounted for the coverage of approximately one-third of the practice’s patients. As
21   a result, Dr. Hecker lost access to many patients, both existing and future.
22          141.   Because of Defendant Arizona Oncology’s actions, which in turn resulted
23   in the AMB’s actions, Dr. Hecker was also suspended from multiple hospital staffs. Some
24   of the letters Dr. Hecker received from the hospitals were basically accusatory and
25   humiliating. Upon information and belief, not only did Arizona Oncology not act
26   proactively in helping Dr. Hecker restore his hospital privileges, Arizona Oncology and
27   its agents attempted to maneuver in ways such that suspension would make it more
28   difficult for Dr. Hecker to regain hospital privileges. Arizona Oncology behaved this way

                                                  -41-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 42 of 53




1    even in the face of knowing that the AMB had voted to restore Dr. Hecker’s medical
2    license. Dr. Hecker took it upon himself, partly with the assistance of Rose Margarella,
3    the practice’s Physician Administrative Assistant, along with her assistant, to attempt to
4    maintain/regain his hospital and/or insurance panel privileges.
5           142.    Arizona Oncology simply offered no plan or meaningful help concerning
6    these issues. Arizona Oncology’s response to facilitate Dr. Hecker’s return to work was
7    sadly lacking and meaningless, at a minimum, and at times, intentionally obstructionist
8    and harmful.
9           143.    When Dr. Hecker finally returned to work on December 8, 2014, most of
10   the employees were not informed that he had returned. Patients also had been told various
11   different reasons for his absence. Arizona Oncology’s proposed letter to be sent to Dr.
12   Hecker’s patients about his return was not acceptable as it made it more difficult for Dr.
13   Hecker to get his patients back. Dr. Hecker had to rewrite and negotiate, over a prolonged
14   time period, the content of the letters to be sent to his patients.
15          144.    Many of Dr. Hecker’s Scottsdale patients never received the letters that
16   Arizona Oncology promised it sent.
17          145.    The billing department in Tucson was never informed Dr. Hecker had
18   returned to work.
19          146.    The weekend immediately preceding Dr. Hecker’s return to work at the
20   Arizona Oncology/HAL Biltmore office, he could not obtain access to the EHR system
21   and he had to spend time calling and tracking down a person to reset his computer access.
22   Even upon Dr. Hecker’s return to practice on December 8, 2014, the EHR dictation service
23   was not informed that Dr. Hecker was back working and it took Dr. Hecker several weeks
24   before he realized that none of his dictations were being transcribed. This problem was
25   not corrected until 2015.
26          147.    Arizona Oncology was also supposed to write a letter welcoming Dr. Hecker
27   back into the practice and informing all of the company’s referring physicians of this.
28   Initially, Arizona Oncology balked at informing all of the company’s referring physicians,

                                                   -42-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 43 of 53




1    because they still did not want Dr. Hecker back in the practice. Dr. Hecker had to initiate
2    the writing of this letter and make sure it contained correct information. The letter was
3    not sent until April 2015, approximately ten months after he had been suspended from the
4    practice involuntarily. By this point, physicians, who in the past had referred patients to
5    Dr. Hecker, would have already had to establish an alternative referral pattern.
6           148.   The state comptroller for Arizona Oncology, Brad Sattler, was never
7    informed that Dr. Hecker was working full time.
8           149.   Just prior to Dr. Hecker’s return to work on December 8, 2014, he learned
9    that Arizona Oncology was assigning his medical assistant of approximately fourteen
10   years, Veronica, to “other duties” and tried to change her phone number and practice
11   location. Such action would have been another step making it more difficult to resume
12   Dr. Hecker’s practice and for his patients to contact him. Dr. Hecker was fortunately able
13   to prevent this reassignment of his medical assistant, but the event caused a great deal of
14   added effort, anxiety, and stress to an already extremely stressful predicament.
15          150.   Before Dr. Hecker was involuntarily removed by Defendant Arizona
16   Oncology on June 17, 2014, for many years, he served as the lab director for the practice.
17   In this position, he received a stipend of $25,000 per year.
18          151.   Prior to his return to work, Dr. Hecker requested that upon his return to
19   work, he be reinstated in the lab director position he held prior to being suspended and
20   reported to the AMB. Arizona Oncology refused to reinstate the duties, and the attendant
21   monetary stipend, of lab director to Dr. Hecker. Instead, the position had been given to,
22   and remained with, a much younger and non-disabled physician, and one who did not have
23   a Ph.D. involving the field of biochemistry.
24          152.   When Dr. Hecker returned to work, he was never given a list of where his
25   patients had been sent and which doctors were seeing them in his absence. Other than the
26   letter that was sent to some of his patients, which many patients never received, there was
27   no coordinated effort to make sure that Dr. Hecker’s former patients were notified that he
28   was back working.

                                                 -43-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 44 of 53




1           153.   Many Scottsdale patients never received a letter announcing Dr. Hecker’s
2    return. Veronica, Dr. Hecker’s medical assistant, tried calling as many patients as she
3    could. Since his return, however, Dr. Hecker continually found more patients on other
4    physicians’ schedules who wanted to return to Dr. Hecker’s practice, but were not given
5    the information that he had returned. Many of the patients were under the impression that
6    Dr. Hecker was no longer in practice or that he had been on an extended leave secondary
7    to medical problems.
8           154.   Dr. Hecker’s former nurse practitioner, who left him in November 2014 to
9    work exclusively with Dr. Roberts, told at least one patient that Dr. Hecker had a terminal
10   cancer and that he had been treating himself. Apparently she said this for the purpose of
11   having these patients remain with Dr. Roberts and her rather than returning to Dr. Hecker.
12          155.   Arizona Oncology also wanted Dr. Hecker to agree to voluntary checkups
13   with Dr. Shi every three to six months and that Arizona Oncology be given copies of Dr.
14   Shi’s reports for his return to work.
15          I.     The U.S. Equal Employment Opportunity Commission agreed that
16                 Defendant’s actions toward Dr. Hecker were illegal.
17          156.   On or before April 13, 2015, Dr. Hecker filed a charge of discrimination
18   with the U.S. Equal Employment Opportunity Commission (“EEOC”), dated April 9,
19   2015, alleging discrimination on the basis of age and disability and retaliation on the basis
20   of disability in violation of the Americans with Disabilities Act of 1990, as amended, and
21   the Age Discrimination in Employment Act of 1967, as amended. A true and correct copy
22   of the charge of discrimination is attached hereto as Exhibit “A.”
23          157.   On or around December 14, 2016, Dr. Hecker received a Determination
24   from the EEOC dated December 12, 2016 finding that there was reasonable cause to
25   believe Arizona Oncology violated the ADA and ADEA when it subjected Dr. Hecker to
26   unlawful discrimination and retaliation and that the unlawful discrimination and
27   retaliation consisted of Arizona Oncology placing Dr. Hecker on involuntary medical
28   leave; requiring Dr. Hecker to submit to an additional medical examination after he had

                                                 -44-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 45 of 53




1    been cleared by the AMB to practice medicine; and failing to return Dr. Hecker to the
2    same positions he held prior to his involuntary medical leave of absence.
3           158.     On August 6, 2018, the EEOC mailed Dr. Hecker a right to sue.
4           159.     Plaintiffs timely filed this lawsuit.
5                                               COUNT I
6                                (Violation of the ADA and ADAAA)
7           160.     All previous paragraphs of this Complaint are realleged as if set forth more
8    fully herein.
9           161.     Arizona Oncology violated the ADA, as amended, by discriminating against
10   Dr. Hecker with respect to the terms, conditions, or privileges of employment because of
11   Dr. Hecker’s cancer diagnosis, and physical impairments, or perceived impairments, that
12   substantially limited one or more major life activities, because of a record of such
13   impairments, or because Dr. Hecker was regarded as having such impairments.
14          162.     Dr. Hecker had a disability or handicap, or was regarded as having a
15   disability or handicap, or having a record of such impairment within the meaning of the
16   ADA, 42 U.S.C § 12102(1).
17          163.     Dr. Hecker had metastatic non-small cell adenocarcinoma of the lung. He
18   was diagnosed with non-small cell adenocarcinoma of the lung on or around May 14, 2013
19   and the ensuing two days. Arizona Oncology was aware of Dr. Hecker’s medical
20   condition. Dr. Hecker’s medical condition is an impairment which substantially limits
21   him, or Dr. Hecker is perceived as having an impairment that substantially limits him, in
22   one or more major life activities.
23          164.     Dr. Hecker was qualified for the position he held at Arizona Oncology and
24   he met the minimum qualifications of the position with or without a reasonable
25   accommodation.
26          165.     Arizona Oncology limited, segregated, or classified Dr. Hecker in a way that
27   deprived or tended to deprive him of employment opportunities or otherwise affected his
28   status as an employee, in violation of the ADA.

                                                    -45-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 46 of 53




1           166.   Arizona Oncology was aware of the existence of Dr. Hecker’s disabilities.
2           167.   Arizona Oncology had a duty to interact with Dr. Hecker to try to arrive at
3    a reasonable accommodation pursuant to the ADA; however, Arizona Oncology failed to
4    engage in the mandatory interactive process with Dr. Hecker to attempt in good faith to
5    identify and implement a reasonable accommodation in violation of the ADA.
6           168.   Arizona Oncology treated Dr. Hecker disparately/discriminatorily because
7    of his disability in violation of the ADA, as amended.
8           169.   Arizona Oncology unilaterally removed Dr. Hecker from his medical
9    practice without warning and maliciously and falsely reported to the AMB that Dr. Hecker
10   may not be physically or mentally capable of practicing medicine, resulting in the
11   temporary suspension of his medical license. Arizona Oncology utterly failed to engage
12   Dr. Hecker in any meaningful interactive process before doing so.
13          170.   After Dr. Hecker was cleared by the AMB on August 6, 2014 to resume
14   practicing medicine, Arizona Oncology feigned reliance on the ADA’s independent
15   medical examination provisions to keep Dr. Hecker away from work until December 8,
16   2014. Arizona Oncology used the ADA as a roadblock to keep Dr. Hecker from returning
17   to work after Dr. Hecker had been cleared to practice medicine without qualification or
18   limitation by the AMB.
19          171.   Arizona Oncology also 1) refused to transfer all of Dr. Hecker’s patients
20   back to him automatically; 2) failed to keep current Dr. Hecker’s hospital privileges and
21   status as a covered insurance provider; 3) failed to proactively help Dr. Hecker to regain
22   his hospital privileges and insurance panel privileges; 4) insisted that Dr. Hecker’s patients
23   receive a letter that it approved prior to Dr. Hecker’s return; 5) stonewalled during the
24   creation of said letter; 6) failed to send the patient letter to Dr. Hecker’s Scottsdale
25   patients; 7) repeatedly refused to open Dr. Hecker’s electronic health record scheduling
26   templates timely, waiting until almost the last minute so that upon Dr. Hecker’s return to
27   work in December 2014 there was a dearth of patients for him to see; 8) failed to inform
28   the billing department in Tucson of Dr. Hecker’s return to work; 9) failed to timely

                                                  -46-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 47 of 53




1    reinstate Dr. Hecker’s access to the EHR system; 10) failed to notify the EHR dictation
2    service of Dr. Hecker’s return to work; 11) failed to initiate a letter it had agreed to send
3    welcoming Dr. Hecker back to the practice and informing all of the company’s referring
4    physicians of Dr. Hecker’s return and did not send the letter until April 2015; 12) failed
5    to inform the state comptroller for Arizona Oncology, Brad Sattler, that Dr. Hecker was
6    working full-time; 13) attempted to assign Dr. Hecker’s medical assistant of
7    approximately fourteen years to “other duties”, and tried to change her phone number and
8    practice location which would have made it more difficult for Dr. Hecker to resume his
9    practice and for his patients to contact him; 14) refused to reinstate Dr. Hecker to his
10   position as Lab Director, in turn depriving him of the $25,000.00 per year stipend; and
11   15) refused to provide Dr. Hecker a list of where his patients had been sent and which
12   doctors were seeing them in his absence.
13          172.   The effect of these unlawful employment practices was to classify, limit,
14   and discriminate against Dr. Hecker in ways that jeopardized and tended to deprive him
15   of his employment opportunities and otherwise adversely affect his status as an employee
16   because of his disability in violation of the ADA.
17          173.   Dr. Hecker, a victim of Arizona Oncology’s unlawful employment
18   practices, suffered economic damages in an amount to be determined at trial.
19          174.   Furthermore, Arizona Oncology and/or its agents committed the acts or
20   omissions complained of herein intentionally, willfully, maliciously, wantonly, or with
21   reckless indifference to Dr. Hecker’s legal rights and sensibilities. In treating Dr. Hecker
22   as alleged, Arizona Oncology acted solely to serve its own interests and consciously or
23   callously disregarded the substantial risk of significant harm its acts or omissions would
24   cause Dr. Hecker. Consequently, Dr. Hecker is entitled to recovery for his pain and
25   suffering, punitive damages, and all other damages permitted under law in an amount to
26   be proved at trial.
27

28


                                                 -47-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 48 of 53




1                                            COUNT II
2                              (Retaliation in Violation of the ADA)
3           175.     All previous paragraphs of this Complaint are realleged as if set forth more
4    fully herein.
5           176.     Dr. Hecker engaged in protected activities exercising his rights under the
6    ADA while employed by Arizona Oncology. Beginning in August 2014, Dr. Hecker
7    attempted to return to work following the AMB’s full restoration of his medical license.
8    However, Arizona Oncology conditioned Dr. Hecker’s return to work on Dr. Hecker
9    undergoing an IME by Dr. Jiong Shi. On August 27, 2014, Dr. Hecker responded to
10   Arizona Oncology’s request through his attorney, and questioned the need for an
11   additional IME. On September 8, 2014, counsel for Dr. Hecker sent another letter to
12   counsel for Arizona Oncology opposing the IME and expressly invoking the protections
13   of the ADA.
14          177.     Dr. Hecker suffered retaliation on the part of Defendant Arizona Oncology
15   for exercising his rights under the ADA when Defendant Arizona Oncology took the
16   adverse employment actions described herein against Dr. Hecker affecting the terms,
17   conditions, and privileges of his employment. This retaliation took the form of further
18   adverse employment actions including, but not limited to, Arizona Oncology 1) refused
19   to transfer all of Dr. Hecker’s patients back to him automatically; 2) failed to keep current
20   Dr. Hecker’s hospital privileges and status as a covered insurance provider; 3) failed to
21   proactively help Dr. Hecker to regain his hospital privileges and insurance panel
22   privileges; 4) insisted that Dr. Hecker’s patients receive a letter that it approved prior to
23   Dr. Hecker’s return; 5) stonewalled during the creation of said letter; 6) failed to send the
24   patient letter to Dr. Hecker’s Scottsdale patients; 7) failed to inform the billing department
25   in Tucson of Dr. Hecker’s return to work; 8) failed to timely reinstate Dr. Hecker’s access
26   to the EHR system; 9) failed to notify the EHR dictation service of Dr. Hecker’s return to
27   work; 10) failed to initiate a letter it had agreed to send welcoming Dr. Hecker back to the
28   practice and informing all of the company’s referring physicians of Dr. Hecker’s return

                                                  -48-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 49 of 53




1    and did not send the letter until April 2015; 11) failed to inform the state comptroller for
2    Arizona Oncology, Brad Sattler, that Dr. Hecker was working full-time; 12) attempted to
3    assign Dr. Hecker’s medical assistant of approximately fourteen years to “other duties”,
4    and tried to change her phone number and practice location which would have made it
5    more difficult for Dr. Hecker to resume his practice and for his patients to contact him;
6    13) refused to open Dr. Hecker’s electronic medical record scheduling templates, thus
7    delaying/preventing the scheduling of patients to see Dr. Hecker; 14) refused to reinstate
8    Dr. Hecker to his position as Lab Director and the $25,000.00 per year stipend; and 15)
9    refused to provide Dr. Hecker a list of where his patients had been sent and which doctors
10   were seeing them in his absence.
11          178.   Arizona Oncology’s actions were in violation of the ADA and were not
12   justified by any legitimate, nondiscriminatory business reason.
13          179.   Arizona Oncology violated the ADA by retaliating against Dr. Hecker with
14   respect to the terms, conditions, or privileges of his employment because of protected
15   activities.
16          180.   Dr. Hecker has suffered retaliation in violation of the ADA and is therefore
17   entitled to recover all remedies available to him under the ADA.
18          181.   As a result of the actions of Arizona Oncology, Dr. Hecker suffered
19   economic damages in an amount to be proved at trial.
20          182.   Arizona Oncology committed the acts or omissions complained of herein
21   intentionally, willfully, maliciously, wantonly, or with reckless indifference to Dr.
22   Hecker’s legal rights and sensibilities. Arizona Oncology acted solely to serve its own
23   interests and consciously or callously disregarded the substantial risk of significant harm
24   its acts or omissions would cause Dr. Hecker. Consequently, Dr. Hecker is entitled to
25   recovery for his pain and suffering, for punitive damages, and for all other damages
26   permitted under law in an amount to be proved at trial.
27

28


                                                 -49-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 50 of 53




1                                            COUNT III
2                         (Age Discrimination in Violation of the ADEA)
3           183.     All previous paragraphs of this Complaint are realleged as if set forth more
4    fully herein.
5           184.     The acts, policies, and practices of Arizona Oncology as alleged herein
6    above, violate the ADEA’s age discrimination provisions.
7           185.     Arizona Oncology treated Dr. Hecker differently than other physicians or
8    persons who were younger than Dr. Hecker. This disparate treatment included, but was
9    not limited to, 1) Dr. Hecker was reported to the AMB while younger physicians were not
10   similarly reported; 2) Dr. Hecker had his patients transferred to younger physicians; 3)
11   beginning in 2011, Dr. Hecker repeatedly raised concerns about a compensation plan for
12   physicians age 65 and older. Dr. Hecker proposed that the group formulate a system for
13   shareholder physicians to gradually reduce their work requirements and retain portions of
14   their shares and distributions. Dr. Hecker did not have any plans to retire when he
15   presented this concept. Although Dr. Hecker provided Dr. Lucas an outline of this
16   proposal, the issue was never meaningfully supported by Dr. Lucas at any shareholder
17   meetings. However, when younger physicians or employees presented complaints or
18   concerns, the issues were meaningfully discussed and addressed. When Dr. Hecker raised
19   the “over 65” proposal, Dr. Lucas told Dr. Hecker to write up a proposal and present it to
20   the group. However, when Dr. Hecker did so, Dr. Lucas immediately rejected the proposal
21   with no meaningful discussion; 4) when one of the younger, newly hired physicians joined
22   the practice, this new physician was assigned to the same office locations on the same
23   days that Dr. Hecker worked at those locations. This same behavior occurred sequentially
24   with at least three younger physicians in a row. This resulted in fewer incoming patients
25   being assigned to Dr. Hecker and reduced his overall earning capabilities. Other younger
26   shareholder physicians were not subjected to the same or similar level of forced
27   competition for new patients; 5) in 2014, two new physicians were hired with the intention
28   of having them work on the west side of the valley. However, the new west valley office

                                                  -50-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 51 of 53




1    was never built and at least one of these physicians was again assigned to the same office
2    location as Dr. Hecker on the same days as Dr. Hecker. By removing Dr. Hecker from
3    the practice, hundreds of patients would be available for redistribution to other, younger
4    physicians; 6) when Dr. Hecker was put on medical leave by Defendants, his patients were
5    not automatically returned to him, whereas when younger physicians took medical leaves,
6    their patients were freely returned to them when these physicians returned to their
7    respective practices; 7) Defendants unilaterally decided to force Dr. Hecker to take a leave
8    of absence when he allegedly was facing an illness that could impact his physical or mental
9    health, whereas Defendants did not treat younger doctors who objectively suffered from
10   debilitating mental health conditions in a similar manner; and 8) when Dr. Hecker returned
11   to work in December 2014, Defendants refused to reinstate Dr. Hecker to the Lab Director
12   position and permitted a younger physician to retain the position.
13          186.   In subjecting Dr. Hecker to different and discriminatory treatment in the
14   terms and conditions of his employment different from that of younger employees,
15   Defendant Arizona Oncology willfully and intentionally discriminated against Dr. Hecker
16   on the basis of age.
17          187.   Dr. Hecker has been damaged by Defendant Arizona Oncology’s violation
18   of the ADEA as herein above alleged or as proven at trial.
19          WHEREFORE, Plaintiff requests that this court enter judgment in her favor and
20   against Defendant Arizona Oncology as follows:
21          A.     Declare that the employment practices complained of in this Complaint are
22                 unlawful and that they violate 42 U.S.C. § 12101, et seq. (the ADA and
23                 ADAAA) and 29 U.S.C. § 621, et seq. (the Age Discrimination in
24                 Employment Act);
25          B.     Order Defendant to make Dr. Hecker’s estate whole, pursuant to 42 U.S.C.
26                 12101, et seq. (the ADA and ADAAA) and 29 U.S.C. § 621, et seq. (the
27                 Age Discrimination in Employment Act);
28


                                                 -51-
     Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 52 of 53




1        C.    Order Defendant to pay Dr. Hecker’s estate actual damages in an amount to
2              be proven at trial for all of their claims;
3        D.    Order Defendant to make Dr. Hecker’s estate whole with full back pay, front
4              pay, and reimbursement for all loss of pension, retirement, insurance, Social
5              Security, and other monetary and non-monetary benefits, all amounts to be
6              proven at trial;
7        E.    Order Defendant to pay Dr. Hecker’s estate general and compensatory
8              damages for its economic losses, pain and suffering, emotional distress,
9              harm to reputation and loss of earning capacity, and all special damages or
10             financial losses that Dr. Hecker’s estate has suffered in an amount to be
11             proven at trial;
12       F.    Order Defendant to pay Dr. Hecker’s estate for loss of fringe benefits in an
13             amount that will be proven at trial;
14       G.    For additional damages to compensate for the taxation of Dr. Hecker’s
15             estate’s economic damages;
16       H.    For all relief available under Dr. Hecker’s claims for age discrimination,
17             including liquidated damages;
18       I.    Award Dr. Hecker’s estate prejudgment interest from the date each claim
19             for damages was liquidated;
20       J.    Award Dr. Hecker’s estate prejudgment interest on all liquidated sums and
21             interest on all sums awarded in judgment at the highest legal rate allowable
22             from the date of judgment until paid;
23       K.    Award Dr. Hecker’s estate interest on all sums awarded in judgment at the
24             highest legal rate allowable from the date of judgment until paid;
25       L.    Order Defendant to pay Dr. Hecker’s court costs, expenses, and reasonable
26             attorneys’ fees in connection with this action, as provided in A.R.S. §§ 12-
27             341 and 341.01 and any other applicable statutes;
28


                                              -52-
      Case 2:18-cv-03837-SMB Document 1 Filed 11/05/18 Page 53 of 53




1              M.        Order Defendant to pay Dr. Hecker’s punitive damages sufficient to punish
2                        Defendant for its malicious actions and to deter such conduct in the future;
3              N.        For Plaintiff’s continuing costs in this matter; and
4              O.        For such other and further relief as this court deems just and proper under
5                        the circumstances.
6                                             DEMAND FOR JURY TRIAL
7              Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs hereby
8    demand a jury trial.
9              DATED this 5th day of November, 2018.
10                                                     JACKSON WHITE
11

12
                                                        s/ Michael R. Pruitt
13
                                                       By: Michael R. Pruitt, SBN 011792
                                                             Nathaniel J. Hill, SBN 028151
14                                                     40 North Center Street, Suite 200
                                                       Mesa, Arizona 85201
15                                                     Attorneys for Plaintiff
16   F:\GHI\Hecker, Lanny\Federal Court\Pleadings\Complaint.docx

17

18

19

20

21

22

23

24

25

26

27

28


                                                                   -53-
